978 F.2d 1334
CATAWBA INDIAN TRIBE OF SOUTH CAROLINA, also known as theCatawba Nation of South America, Plaintiff-Appellant,v.STATE OF SOUTH CAROLINA, Richard Riley, as Governor of theState of South Carolina;  County of Lancaster, and itscounty council consisting of Francis L. Bell, as Chairman,Fred E. Plyler, Eldridge Emory, Robert L. Mobley, Barry L.Mobley, L. Eugene Hudson, Lindsay Pettus, City of Rock Hill,J. Emmett Jerome, as Mayor, and its City Council consistingof Melford A. Wilson, Elizabeth D. Rhea, Maxine Gill,Winston Searles, A. Douglas Echols, Frank W. Berry, Sr.,Bowater North American Corporation of America, CatawbaTimber Co., Celanese Corporation of America, Citizens andSouthern National Bank of South Carolina, Cresent Land &Timber Corp., Duke Power Company, Flint Realty andConstruction Company, Herald Publishing Company, HomeFederal Savings and Loan Association, Rock Hill Printing &Finishing Company, Roddey Estates, Inc., Southern RailwayCompany, Springs Mills, Inc., J.P. Stevens & Company, TegaCay Associates, Wachovia Bank and Trust Company, Ashe BrickCompany, Church Heritage Village & Missionary Fellowship,Nisbet Farms, Inc., C.H. Albright, Ned Albright, J.W.Anderson, Jr., John Marshall Wilkins, II, Jesse G. Anderson,John Wesley Anderson, David Goode Anderson, W.B. Ardrey,Jr., Elizabeth Ardrey Grimball, John W. Ardrey, ArdreyFarms, F.S. Barnes, Jr., W. Watson Barron, Wilson Barron,Archie B. Carroll, Jr., Hugh William Close, James Bradley,Francis Lay Springs, Lillian Crandal Close, Francis AllisonClose, Leroy Springs Close, Patricia Close, William ElliotClose, Hugh William Close, Jr., Robert A. Fewell, W.J.Harris, Annie F. Harris, T.W. Hutchinson, Hiram Hutchinson,Jr., J.R. McAlhaney, F.M. Mack, Jr., Arnold F. Marshall,J.E. Marshall, Jr., C.E. Reid, Jr., Will R. Simpson, John S.Simpson, Robert F. Simpson, Thomas Brown Snodgrass, Jr.,John M. Spratt, Marshall E. Walker, Hugh M. White, Jr., JohnM. Belk, Jane Nisbet Goode, R.N. Bencher, W.O. Nisbet, III,Pauline B. Gunter, J. Max Minson, W.A. McCorkle, MaryMcCorkle, William O. Nisbet, Eugenia Nisbet White, MaryNisbet Purvis, E.N. Martin, Robert M. Yoder, Defendants-Appellees.
No. 90-2446.
United States Court of Appeals,Fourth Circuit.
Argued Feb. 4, 1992.Decided Sept. 22, 1992.

Jay Bender, Baker, Barwick, Ravenel & Bender, Columbia, S.C., argued (Don B. Miller, Native American Rights Fund, Boulder, Colo., Robert M. Jones, Rock Hill, S.C., Richard Steele, Union, S.C., for plaintiff-appellant.
James Linwood Quarles, III, Hale & Dorr, Boston, Mass., Michael John Giese, Leatherwood, Walker, Todd & Mann, P.C., Greenville, S.C., argued.   James D. St. Clair, William F. Lee, Hale & Dorr, Boston, Mass., J.D. Todd, Jr., Leatherwood, Walker, Todd & Mann, P.C., Greenville, S.C., John C. Christie, Jr., J. William Hayton, David M. Novak, Bell, Boyd & Lloyd, Washington, D.C., Dan M. Byrd, Jr., Mitchell K. Byrd, Byrd & Byrd, David A. White, Carolyn W. Rogers, Roddey, Carpenter & White, P.A., Rock Hill, S.C., T. Travis Medlock, Atty. Gen., Kenneth P. Woodington, Asst. Atty. Gen., State of S.C., Columbia, S.C., Joseph W. Grier, Jr., J. Cameron Furr, Jr., Grier & Grier, P.A., Charlotte, N.C., W.C. Spencer, Emil W. Wald, Spencer & Spencer, P.A., Rock Hill, S.C., for defendants-appellees.
Before WIDENER, HALL, MURNAGHAN, SPROUSE, NIEMEYER, and LUTTIG, Circuit Judges, sitting in banc.
WIDENER, Circuit Judge:


1
The Catawba Indian Tribe appeals from an order of the district court granting summary judgment in favor of certain defendants as to a number of parcels of real estate on the ground that those defendants had established the adverse possession requirements of South Carolina.   We affirm in part, reverse in part, and vacate and remand in part.


2
This litigation began when the Tribe filed a complaint and motion to certify a defendant class on October 28, 1980.1  In the complaint, the Tribe seeks to be declared the owner of approximately 144,000 acres of land that was set aside for the Tribe's benefit in the 1760 Treaty of Pine Tree Hill and the 1763 Treaty of Augusta and to recover trespass damages for the period of its dispossession.   The complaint names seventy-six individuals, companies and public entities as defendants and as representatives of a putative defendant class of more than 27,000 persons with an interest in any portion of the lands in question.


3
In 1981, the defendants filed a Rule 12(b)(6) motion to dismiss the complaint for failure to state a claim upon which relief can be granted.   The motion was based on the effect of the 1959 Catawba Division of Assets Act (Catawba Act), 25 U.S.C. §§ 931-938.   The district court treated the motion to dismiss as a Rule 56 motion for summary judgment, granted the defendants' motion and dismissed the case.   The court held that the Catawba Act terminated the special relationship that the Tribe had had with the federal government and that the termination of the special federal status of the Tribe made state law apply to it and any claim it might have.   Therefore, South Carolina's adverse possession statute began to run against the Tribe's claim on July 1, 1962, the date the Tribe's constitution was revoked pursuant to the Catawba Act.   Because South Carolina Code § 15-3-340, the applicable South Carolina statute of limitations, requires actions to recover title or possession to be brought within ten years, the district court held that the Tribe's claims were filed eighteen years after the statute began to run and the claims were barred.   The court, while noting that South Carolina does not allow a party to obtain title by adverse possession by "tacking" his period of possession to a predecessor's period of possession (unless the land passes by inheritance), held that South Carolina's non-tacking rule "is not relevant to the defendants' assertion that the plaintiff's claims are barred by the statute of limitations."


4
First a panel of this court and then the court sitting en banc reversed the district court and held that the state statute of limitations does not apply to the Tribe's claim.  Catawba Indian Tribe v. South Carolina, 718 F.2d 1291, 1300 (4th Cir.1983), adopted en banc, Catawba Indian Tribe v. South Carolina, 740 F.2d 305 (4th Cir.1984).   Because this court held that the state statute of limitations does not apply, we did not reach the question of whether the district court had correctly applied the statute of limitations.   The Supreme Court then reversed this court and held that the South Carolina statute of limitations does apply to the Tribe's claim.  South Carolina v. Catawba Indian Tribe, Inc., 476 U.S. 498, 510-11, 106 S.Ct. 2039, 2046-47, 90 L.Ed.2d 490 (1986).   The Court then remanded the case to this court for consideration of the district court's application of the South Carolina statute of limitations to the Tribe's claim.   On remand from the Supreme Court, this court held that the Tribe is entitled to invoke the presumption of possession set forth in S.C.Code § 15-67-220;  that the Tribe's acknowledgement that it did not actually possess the land within the ten year period specified in S.C.Code § 15-3-340 is not a bar to its claim;  and that South Carolina's disallowance of tacking means that the Tribe's claim is only barred as to those persons who held or whose predecessors held the property for ten years without tacking except by inheritance.   We summarized our portion of the holding pertinent to the present matter as follows:


5
[S]ections 15-3-3402 and 15-67-2103 [of the South Carolina Code] bar the tribe's claim against each person who holds and possesses property that has been held and possessed adversely for 10 years after July 1, 1962, and before October 20, 1980,4 without tacking except by inheritance, in accordance with South Carolina's tacking doctrine.   The statutes of limitations do not bar the tribe's claim against other persons.  "Persons" includes joint tenants, tenants in common, partnerships, associations, and corporations.


6
Catawba Indian Tribe v. South Carolina, 865 F.2d 1444, 1456 (4th Cir.), cert. denied, 491 U.S. 906, 109 S.Ct. 3190, 105 L.Ed.2d 699 (1989).   Therefore, on remand from this court, the district court was required to determine which claimants met the adverse possession requirements.


7
Forty-six of the named defendants filed a supplemental brief and affidavits in support of their summary judgment motion.   The district court entered summary judgment in a series of orders with respect to certain properties for which summary judgment was sought.   The court also dismissed twenty-nine defendants from the case as it determined that summary judgment had been granted as to all property in which they had an interest.

Summary Judgment Standard

8
Our review of summary judgments is de novo.  Teamsters Joint Council No. 83 v. Centra, Inc., 947 F.2d 115, 118 (4th Cir.1991).   Summary judgment is appropriate when there is no genuine issue of fact and the moving party is entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c).   In considering a summary judgment motion, the inferences to be drawn from the underlying facts must be viewed in the light most favorable to the non-moving party.  Matsushita Electric Industrial Co. v. Zenith Radio Corp., 475 U.S. 574, 587, 106 S.Ct. 1348, 1356, 89 L.Ed.2d 538 (1986).   However, when the record taken as a whole could not lead a rational trier of fact to find for the non-moving party, summary judgment is appropriate.  Matsushita, 475 U.S. at 587, 106 S.Ct. at 1356.


9
The party moving for summary judgment has the burden of establishing that there is no genuine issue as to any material fact and that he is entitled to judgment as a matter of law.   See 10A C. Wright, A. Miller, & M. Kane, Federal Practice and Procedure:  Civil 2d § 2727 (1983).   However, once the moving party has met its burden under Rule 56(c), the adverse party "may not rest upon the mere allegations or denials of the adverse party's pleading, but the adverse party's response, by affidavits or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial."   Fed.R.Civ.P. 56(e).   The non-moving party "must do more than simply show that there is some metaphysical doubt as to the material facts."  Matsushita, 475 U.S. at 586, 106 S.Ct. at 1356.  "The mere existence of a scintilla of evidence in support of the [non-moving party's] position will be insufficient;  there must be evidence on which the jury could reasonably find for the [non-moving party]."  Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 106 S.Ct. 2505, 2512, 91 L.Ed.2d 202 (1986).   See also Ross v. Communications Satellite Corp., 759 F.2d 355, 364 (4th Cir.1985) ("Genuineness means that the evidence must create fair doubt;  wholly speculative assertions will not suffice.   A trial, after all, is not an entitlement.   It exists to resolve what reasonable minds would recognize as real factual disputes").  "Where the record taken as a whole could not lead a rational trier of fact to find for the non-moving party, there is no 'genuine issue for trial' " and summary judgment is appropriate.  Matsushita, 475 U.S. at 587, 106 S.Ct. at 1356.

I.
South Carolina Adverse Possession Law

10
"[C]laim of title by adverse possession require[s] proof of actual, open, notorious, hostile, continuous and exclusive possession by [the claimant], or by one or more persons through whom [the claimant] claim[s], for the full statutory period of ten years, without tacking of possession except by descent cast."  Crotwell v. Whitney, 229 S.C. 213, 92 S.E.2d 473, 477 (1956);  see S.C.Code § 15-3-340;  S.C.Code § 15-67-210.  "[T]he burden of proof of adverse possession is on the party relying thereon."  Mullis v. Winchester, 237 S.C. 487, 118 S.E.2d 61, 63 (1961).   In South Carolina, "[o]rdinarily, adverse possession is a question of fact for the jury and it becomes a question of law only when the evidence is undisputed and susceptible of but one inference."  Gardner v. Mozingo, 293 S.C. 23, 358 S.E.2d 390, 392 (1987).

II.

11
Sufficiency of the Allegations in Claimants' Affidavits


12
The district court made the following rulings with respect to the sufficiency of the affidavits submitted in support of the claimants' motions for summary judgment:


13
A defendant whose uncontroverted affidavit states or shows that he (or his predecessor) has continuously occupied or possessed the property for ten years (without tacking except by inheritance), has treated the property as his own, paid taxes thereon, maintained the property and taken steps to protect it against trespassers or others who might seek to use it or assert any claim to it, has demonstrated adverse possession of the property.


14
A defendant whose uncontroverted affidavit states or shows that he (or his predecessor) continuously occupied or possessed property pursuant to color of title for ten years (without tacking except by inheritance) has demonstrated adverse possession of the property.


15
Mortgage documents are writings sufficient to constitute color of title for purposes of establishing adverse possession.


16
Timber growing or farming is sufficient occupation or possession of the property to establish adverse possession.


17
A deed to a husband serves as color of title for his wife if their marriage took place while Dower rights still attached to all lands of which a husband was seized during coverture.


18
The Tribe argues that the requirements set forth by the district court are insufficient because they do not require allegations of specific acts of possession.   They argue that any affidavits which fail to set forth specific acts of possession are insufficient as a matter of law to meet the requirements of adverse possession.


19
We are of opinion that a claimant who produces affidavits or other sufficient documents establishing without contradiction in fact that he or a predecessor held the record title to the property, possessed, occupied, or held the property, paid taxes on the property, and took steps to protect the property from trespassers for the requisite ten-year period without tacking except by descent, has met his burden under Rule 56(c) of establishing that there is no genuine issue as to any material fact and that he is entitled to judgment as a matter of law.   Therefore, in those cases where the claimant has so met his burden, to avoid summary judgment, the Tribe, by affidavit or as otherwise provided in Rule 56, must set forth specific facts showing that there is a genuine issue for trial.


20
"As a general rule, the law presumes that the exclusive possession of land by one who is a stranger to the holder of the legal title is adverse."  Mullis, 118 S.E.2d at 66.   In this court's earlier decision, we determined that if the Tribe held Indian title to the property in question in 1962, then it held the legal title at that time.  865 F.2d 1444, 1451 (4th Cir.1989).   Therefore, applying the rule stated in Mullis, any person other than the Tribe who exclusively possessed the property would be a stranger to the holder of the legal title and would be presumed to be holding it adversely.


21
In addition, when "a person goes into possession of land under a deed from a third person which purports on its face to convey to him an absolute and exclusive title to the entire interest in the land, and such deed is spread upon the public records, this is notice to the world that he is claiming the entire and exclusive interest in the land, and his possession may be adverse to all the world from the time of its commencement."  Sudduth v. Sumeral, 61 S.C. 276, 39 S.E. 534, 539 (1901).  "The claimant's possession and its continuity will be sufficient if by his acts and conduct it is apparent to men of ordinary prudence that he is asserting and exercising ownership over the property;  and for this purpose it is necessary to take into consideration the nature, character, and location of the property and the uses for which it is fitted or to which it has been put."  Smith v. Southern Railway, 237 S.C. 597, 118 S.E.2d 440, 443 (1961) (quoting 1 Am.Jur. Adverse Possession § 149).


22
The Tribe has not met its burden in establishing that there is a genuine issue for trial as to many of the claimants.5  To survive the claimants' motions for summary judgment, the Tribe must establish that there is a genuine issue as to whether the claimants have satisfied South Carolina's adverse possession requirements.   Once a claimant met his burden under Rule 56(c), the Tribe was required to come forward with "specific facts showing that there is a genuine issue for trial."   Fed.R.Civ.P. 56(e).


23
The Tribe argues that an averment of possession in an affidavit is insufficient to establish possession for summary judgment purposes.   We disagree.   Once a claimant stated in an affidavit sufficient facts to sustain a motion for summary judgment in his favor, the burden shifted to the Tribe to establish that there is a "material issue of fact."   Affidavits by a claimant that he possessed the property or held and occupied the property as his own, paid taxes on it, and took steps to protect it from trespassers is sufficient to sustain a motion for summary judgment so long as the ten-year requirement is met and the statements were made on personal knowledge.   Therefore, in order to avoid summary judgment when faced with such an affidavit, the Tribe was required, by affidavit or as otherwise provided for in Rule 56, to allege facts showing that there is a dispute as to whether a claimant did those things claimed in the affidavit.   Absent such a showing, there is no "material issue of fact" and summary judgment was properly granted to the claimant.


24
Some of the claimants, by affidavit, identified the nature and use of the property they claimed as timber farming, timber growing, timberlands, or tree farm.   The Tribe argues that these descriptions are insufficient to sustain a motion for summary judgment.   Again, the Tribe has mistaken the summary judgment standard.   The statements by the claimants are sufficient to meet the requirements of adverse possession.   See Mullis, 118 S.E.2d at 66 (claimant who entered upon the land under color of title and occupied the land for his ordinary use in growing timber upon land and obtaining timber therefrom satisfied adverse possession requirements).   Therefore, to avoid having summary judgment granted against them, the Tribe had the burden of disputing, by affidavit or otherwise, that the property was not used for timber farming and that any other acts alleged which would establish possession were not present.


25
Further, we are of opinion that averments that property was used for recreational or farming purposes are sufficient to establish possession for adverse possession purposes.   See Mullis, 118 S.E.2d at 65 (acts of adverse possession "are only required to be exercised in such way and in such manner as is consistent with the use to which the lands may be put and the situation of the property....").  Again, to avoid summary judgment the Tribe was required to controvert facts alleged in the claimants' affidavits.


26
In sum we find that those averments made in the affidavits are sufficient to satisfy the open, notorious, continuous, and hostile requirements.6  The only questions remaining are whether the affidavits sufficiently established that they were based on personal knowledge and whether they established that the ten-year period was met.

III.
No Personal Knowledge by Affiants

27
The Tribe argues that some of the affidavits are not based on personal knowledge and, as a consequence, are insufficient as a basis for summary judgment.   Federal Rule of Civil Procedure 56(e) provides as follows:


28
Supporting and opposing affidavits shall be made on personal knowledge, shall set forth such facts as would be admissible in evidence, and shall show affirmatively that the affiant is competent to testify as to the matters therein.


29
To comply with Rule 56(e), there must be a showing that the statements made in the affidavits were made on personal knowledge.  "The absence of an affirmative showing of personal knowledge of specific facts vitiates the sufficiency of the affidavits and, accordingly, summary disposition based thereon [is] improper."  Antonio v. Barnes, 464 F.2d 584, 585 (4th Cir.1972).


30
The Tribe asserts that some of the affidavits are insufficient because there has been no showing that the statements contained in them are based on personal knowledge.   Some of these statements were made by individuals concerning use of the property by family members.   We are of opinion that, in ordinary circumstances, and nothing else appearing, an individual can be presumed to have personal knowledge of the possession of land by a family member.   Absent a specific showing by the Tribe that an individual did not have personal knowledge of the use of a tract of land by a family member, the statements concerning familial use of the property comply with Rule 56(e)'s personal knowledge requirement.


31
Therefore, we reject the Tribe's argument that the affidavits were not based on personal knowledge as to those statements concerning use of property by family members of the affiant.


32
The Tribe also attacks certain affidavits made by corporate officers on behalf of the corporation.   We are of opinion that, ordinarily, officers would have personal knowledge of the acts of their corporations.   Therefore, since the Tribe did not set forth facts, by affidavit or otherwise, that would show that the officers did not have personal knowledge, the personal knowledge requirement is satisfied as to those affidavits.


33
Two of the affidavits attacked as insufficient for lack of personal knowledge were made by one Alton G. Brown.   In his first affidavit, dated May 22, 1989, Brown does not allege that his statements were made based on personal knowledge.   However, this is remedied in his supplemental affidavit wherein he states, "During the entire period from 1962 to 1979, I was familiar with use and possession of the Spencer property referred to in my affidavit of May 22, 1989."   Therefore, the combined affidavits were sufficient.


34
As to those affidavits set forth at Appendix C, we are of opinion that, while they do set forth sufficient facts to sustain a motion for summary judgment, on their face, they do not establish that the affiant's statements were based on personal knowledge.   Therefore, we remand as to the claims based on those affidavits solely for the district court to determine whether the statements were made on the basis of personal knowledge.


35
While certain affidavits did not establish that they were based on personal knowledge, summary judgment was properly granted as to the property described therein as supplemental affidavits were filed that remedied the problem.

IV.
Tacking

36
The general rule in South Carolina, contrary to the rule in most jurisdictions, is that "even though there be privity by deed or devise between successive adverse occupants of land, the possession of such occupants cannot be tacked to make out title by adverse possession under the statute of limitations."   D. Means, Survey of South Carolina Law:  Property, 10 S.C.L.Q. 90 (1957).   Tacking has been allowed in South Carolina in cases of intestate succession, but not when the disseisor conveys by deed.   See Epperson v. Stansill, 64 S.C. 485, 42 S.E. 426 (1902).   In the following passage, the Supreme Court of South Carolina explained its reasoning:


37
If possession of land is transmitted by the act of disseisor before the statutory bar is complete, the grantee of the disseisor cannot unite his possession with that of the disseisor in order to show adverse possession for the requisite period.   But when the heir is in of his ancestor's possession, and makes no new entry, the possession of ancestor and heir may be united in making out the statutory period;  the distinction being that, when possession is cast by operation of law from ancestor to heir in possession, there is no break in the continuity of possession, whereas, in the case of disseisor and grantee, there is a new entry and a break in the continuity of possession.


38
Epperson, 42 S.E. at 427 (citations omitted).   Therefore, following that Court's reasoning, we are of opinion that South Carolina courts would allow tacking when a change in possession occurs by operation of law.   It follows that when a transfer in possession occurs other than by operation of law, South Carolina courts would not allow tacking.


39
The district court in granting summary judgment allowed tacking in a number of situations.   The Tribe argues that the court erroneously created new exceptions to South Carolina's no-tacking rule and, in other instances, erroneously applied the no-tacking rule.7  We take each instance in turn.


40
IV.A.

Corporate Merger

41
The district court allowed tacking in instances when a corporate merger occurred.   There appears to be no South Carolina authority on this precise point.   The Tribe relies on the following language from Epperson, 42 S.E. at 427, to support its argument that tacking should not be allowed in the merger context:  "If possession of land is transmitted by the act of disseisor before the statutory bar is complete, the grantee of the disseisor cannot unite his possession with that of the disseisor in order to show adverse possession for the requisite period."   The Tribe asserts that merger documents are similar to a deed and, therefore, break the period of possession, because they involve a voluntary act.


42
We are of opinion, however, that the same rationale used by the courts in allowing tacking between an ancestor and heir, that "when possession is cast by operation of law from ancestor to heir in possession, there is no break in the continuity of possession," Epperson, 42 S.E. at 427, would allow tacking in the context of a corporate merger.   While it is true that merger is a voluntary act, the change in possession of the property occurs by operation of law.   See S.C.Code § 33-11-106 ("When a merger takes effect ... the title to all real estate and other property owned by each corporation party to the merger is vested in the surviving corporation without reversion or impairment....");  S.C.1962 Code § 12-20.6 (superseded) ("All property, real, personal and mixed ... and all and every other interest, of or belonging to or due to each of the corporations so merged or consolidated, shall be taken and deemed to be transferred to and vested in such single corporation without further act or deed.");   Official Comment to S.C.Code § 33-11-106 ("A merger is not a conveyance or transfer, and does not give rise to claims of reverter or impairment of title based on a prohibited conveyance or transfer.").   Therefore, the district court did not err in allowing tacking in the context of a corporate merger.


43
IV.B.

Transfers from Parent to Subsidiary

44
On May 1, 1969, Duke Power Company deeded the perimeter lands surrounding the Lake Wylie hydroelectric project to its wholly-owned subsidiary corporation, Crescent Land and Timber Company.   The district court granted Duke Power and Crescent's motion for summary judgment based on a ten year period of possession between July 2, 1964 and July 2, 1974.   The court stated that Crescent was "a mere alter ego or instrumentality of Duke" Power and the deed did not interrupt continuous possession by Duke Power for adverse possession purposes.   We are of opinion that this holding must be reconsidered in light of this opinion.8


45
The ten year period was met only if the deed from Duke Power to Crescent had no effect on the running of the statute.   The Tribe argues that the running of the statute was interrupted by the 1969 transfer.


46
In South Carolina, "[t]he mere ownership of the capital stock of one corporation by another does not create an identity of corporate interest between the two companies, or render the holding company the owner of the property of the other, or create the relationship of principal and agent, or representative, or alter ego between the two."  Gordon v. Hollywood-Beaufort Package Corp., 213 S.C. 438, 49 S.E.2d 718, 720 (1948) (emphasis added).


47
Also in South Carolina, however, in an appropriate case and in furtherance of the ends of justice the corporate veil may be pierced.  DeWitt Truck Brokers v. W. Ray Flemming Fruit Company, 540 F.2d 681 (4th Cir.1976).  Dewitt, incidentally, is a recent comprehensive exposition of South Carolina law with respect to the facets of alter ego which it discusses.   Add to that the principle relied upon by the Tribe, that a piercing of the corporate veil generally will not be permitted for the benefit of the parent corporation or its stockholders, 18 AmJur 2d, Corporations, § 46, which is in accord with 1 Fletcher Cyclopedia, Corporations (1990), p. 615, that a sole shareholder may not choose to ignore the corporate entity when it is convenient.   With these principles in mind, it appears that Duke had acquired the perimeter property surrounding Lake Wylie some years prior to 1969 and prior to 1965.   In 1965, the Federal Power Commission entered its Order 313 requiring power companies to provide recreational opportunities on properties surrounding their reservoirs.   In 1969, Duke conveyed the perimeter lands surrounding Lake Wylie to its subsidiary, Crescent.   Standing alone, this might seem to be a conveyance which would prevent tacking on the part of Duke.   So far as its title to the perimeter land is concerned, an affidavit of an officer of Crescent, however, states facts which tend to show that Crescent may be the alter ego of Duke.   On the other hand, the conveyance of the perimeter lands to Crescent may tend to show that Duke treated Crescent as a separate corporate entity and not as its alter ego, if, as the Tribe claims, the purpose of the conveyance was to avoid setting up recreational facilities as required by FPC Order 313.   The district court found that Duke had not violated Order 313.   It gave no reasons, but the affidavit of Crescent's attorney may tend to support that conclusion.   Whether or not FPC Order 313 was violated, however, is not the end of the question.   If the conveyance from Duke to Crescent enabled Duke to avoid compliance with Order 313, even though such avoidance may have been quite legitimate, that would be evidence which tends to show that Duke treated Crescent as a separate corporation and not as its alter ego.   The district court also did not consider whether or not the rule we have cited from Fletcher, that a sole shareholder may not choose to ignore the corporate entity when it is convenient, has been violated.


48
In view of the facts we have stated and the authorities, we are of opinion that the district court erred in granting summary judgment to Duke and Crescent with respect to the perimeter property.   Its judgment in that respect is vacated and the case remanded for such further fact finding as may be appropriate.9


49
IV.C.


50
Transfer between Subsidiary Corporations of Same Parent Corporation


51
The same rules apply in this situation as apply to a transfer between a parent and subsidiary.   If the transfer is found as a matter of fact and law to be to an alter ego, the tacking requirement will be complied with, otherwise it will not.   The holding of the district court that the ten year period ran as to property claimed by Bowater, Inc., because the transfer between its subsidiaries East Highlands Company and Catawba Timber Company had the effect of stopping the running of the statute prior to the running of the ten-year period must be vacated and that transfer re-examined under the principles stated above in this opinion.


52
IV.D.

Devise to Heirs

53
The district court held that "[a] devise to an heir of a testator does not interrupt possession."   This ruling may be valid in some instances, but invalid in others, as the doctrine of worthier title may apply.


54
Under the doctrine of worthier title, a devise to the heirs of the testator was a nullity if the interest limited in their favor was identical to that which such heirs would have taken by descent if there had been no devise to them.   The rule originated because the feudal incidents of relief, wardship, and marriage were preserved only if the new tenant of land acquired an interest by descent from the former tenant.   See Restatement (Second) of Property § 30.2, Comment on Subsection (2).   Because the reason for the rule, the preservation of feudal incidents, no longer exists, the doctrine as it applies to testamentary dispositions has been abolished by statute in several States, but not in South Carolina.   See Restatement (Second) of Property § 30.2, Statutory Note.


55
South Carolina applied the doctrine of worthier title in the case of Seabrook v. Seabrook, 10 S.C.Eq. 495 (1859).   The rule was there stated as follows, p. 503-504:


56
"It is undoubted law, that where a testator gives by his will the same estate to the same persons who would be entitled to take that estate by operation of law in case of an intestacy, the devise or legacy will be void, and the right of the party or parties entitled will be referred to the law of distributions and descents.   If there be any variation between the disposition which the will, and which the law makes in such a case, either in regard to the persons who are to take, or to the quantity of the estate, the title will be referred to the will."


57
The court held that the devise to the heirs was void and as to the heir in question the testator died intestate.


58
Without attempting to go into all of the South Carolina cases touching the subject, we come to the case of Burnett v. Crawford, 50 S.C. 161, 27 S.E. 645 (1897) which is relied upon by the Tribe.   That was a case in which an heir had sued the children of another heir for partition.   The plaintiff heir had taken her estate by intestacy and the defendant children of the other heir had taken their interest by devise.   The testator had entered into a purported settlement of rights in the property with the plaintiff heir some 9 years prior to the testator's death.   During that 9 year period, the court considered, at least for the purposes of its opinion, that the testator held adversely to the plaintiff heir.   Although the plaintiff brought suit 11 years after the settlement, the court refused to permit tacking of the 9 year period and the two year period although the devise was to the defendants.   The Court stated at 27 S.E. p. 647:


59
"A devisee under a will does not take possession of the devise as heir, but rather as the grantee or purchaser of the testator."


60
It is that language the Tribe relies upon.   But we note that almost immediately following that language, and indeed in the same paragraph, the following statement at p. 647-648:


61
"Under a properly framed request, appellant would have been entitled to have the jury instructed as to the right of a devisee claiming under a will to unite his possession with that of his testator so as to make out the statutory period of adverse possession."


62
While the first statement just quoted may seem to have abolished the doctrine of worthier title (as it applies to possession) by implication, the second statement just as surely provides the doctrine to have survived.   We are of opinion that both statements may be reconciled by referring back to page 504 of Seabrook, which states that if there be any variation between the disposition made by the will and the law, either in regard to the persons who are to take or the quantity of the estate, the title will be referred to the will.   While it is true that the testator in Burnett did devise the land in question to his children, the defendants, the terms of the will are not stated and we must suppose, in order to justify the correctness of the opinion and make it consistent with the other South Carolina cases, that the will involved, while it may have devised the land to the same heirs, did not give to them the same quantity of estate they would have received by virtue of intestacy or that the record does not show the quantity of estate.   We are reassured in our view of Burnett by the subsequent case of Kilgore v. Kirkland, 69 S.C. 78, 48 S.E. 44 (1904).   In Kilgore, the testator had received the property in question, apparently by deed, some 4 or 5 years before his death in 1850, at which time he devised the same to his children, share and share alike.   The heirs continued in the testator's possession until the year 1858.   On these facts, the South Carolina Court stated:


63
"... while it is also true to that possession of a devisee cannot be united with that of the testator, to make out adverse possession for the statutory period (Burnett v. Crawford, 50 S.C. 161, 27 S.E. 645), nevertheless, when the heir is in of his ancestor's possession and makes no new entry, the possession of ancestor and heir may be united in making out the period necessary to quiet title."


64
48 S.E. at 46.


65
Thus our construction of Burnett follows Kilgore 's construction of Burnett, and we think the doctrine of worthier title is extant in South Carolina.   We note that Professor Means agrees with our conclusion that tacking should be permitted under the doctrine of worthier title in such cases, although he arrives at his construction of Burnett by his view that the problem was not properly presented to the South Carolina Court.   Survey of South Carolina Law, 10 S.C.L.Q. 90, n. 4 (1957).   We are further of opinion that Seabrook should not be held by us to have been overruled by implication.   Overruling by implication is not favored.   See Rodriquez de Quijas v. Shearson/American Express, 490 U.S. 477, 484, 109 S.Ct. 1917, 1921, 104 L.Ed.2d 526 (1989);  United States v. Bryan, 339 U.S. 323, 343 at 345-346, 70 S.Ct. 724, 736 at 737-738, 94 L.Ed. 884 (1950) (Justice Jackson concurring).   And in diversity cases also that is the rule in this circuit.   See Walk v. Baltimore & Ohio Railroad, 847 F.2d 1100, 1108 (4th Cir.1988)


66
Thus, this aspect of the case must be remanded with instructions to apply the doctrine of worthier title if the claimant heir took as devisee and with the same quantity of estate he would have taken if an heir.   If all those requirements are met tacking should be permitted in such cases.


67
IV.E.

Change in the Identity of a Trustee

68
The Tribe argues that the district court erred in holding that a change in the identity of a trustee does not interrupt the running of the ten-year statute.   We are of opinion the district court correctly held that the appointment of a successor trustee upon the death of the former trustee does not interrupt the running of the statute of limitations.   It is a fundamental rule of trust law that a trust will not fail for want of a trustee.  Leaphart v. Harmon, 186 S.C. 362, 195 S.E. 628, 629 (1938).   Therefore, we hold that, by operation of law, possession is cast from the former trustee to his successor.


69
IV.F.

Change in Beneficiary of Trust

70
The Tribe argues that the transfer of a beneficial interest in a trust interrupts the ten-year period.   We find no merit to this contention.   The property is held adversely by the trust through the trustee.   A change in the beneficial ownership has no effect on the running of the statute as there is no new entry onto the property.

V.

71
William O. Nisbet Property (602.5 and 53 acre tracts)


72
The Tribe also asserts that a question of fact exists as to the exclusivity and continuity of the possession of William O. Nisbet.   Its claim is based on the fact that members of the Catawba Tribe have at times entered the 602.5 and 53 acre tracts owned by Nisbet for the purpose of collecting clay.   Mesdames Wade and Campbell submitted affidavits stating that they were never denied access to the property to dig in the clay holes.   Nisbet does not dispute that this activity has taken place.   However, Nisbet's affidavit shows that he allowed members of the Tribe on to Nisbet's property for access to the clay.   He claimed the property as his own and nothing done by the Tribe members amounted to an ouster of Nisbet's possession.   Therefore, Nisbet's possession was exclusive and continuous.   We agree with the district court's holding that "[a]dverse possession is not interrupted by entry of the owner unless there is also ouster of the claimant."  "Actual possession, once taken, will continue, though the party taking such possession should not continue to rest with his foot upon the soil, until he be disseised, or until he do some act which amounts to a voluntary abandonment of the possession."  Smith v. Southern Railway, 237 S.C. 597, 118 S.E.2d 440, 442 (1961).


73
It is true that the affidavits of Mesdames Wade and Campbell state that members of the Tribe had gone on the property for years, and the Wade affidavit states that such members of the Tribe did not ask permission or notify the Nisbets of their entry.   We leave aside for the moment the fact that the Wade affidavit probably shows on its face it is not on personal knowledge as respects other members of the Tribe, but we do not leave aside the fact that it does not show that Nisbet had any knowledge of such entry.   Even if the Wade affidavit is construed most favorably to the Tribe, it does not show any ouster of Nisbet under Smith, especially because it does not show that Nisbet knew of any unauthorized entry onto his property.


74
The Tribe's point is without merit.

VI.
Adverse Possession & Co-Tenancies

75
The Tribe takes issue with the district court's ruling that "[t]he adverse possession of one co-tenant establishes the adverse possession of his co-tenants."   We find no error.


76
In South Carolina, it is presumed that "the possession of one tenant in common is the possession of all."   See Woods v. Bivens, 292 S.C. 76, 354 S.E.2d 909, 911 (1987).   The operation of the rule that the possession of one co-tenant is the possession of all only ceases if "such possession becomes adverse to the co-owners of the possessor."  354 S.E.2d at 911.   Therefore, a co-tenant who satisfies the adverse possession requirements does so for all of the co-tenants so long as he does not claim to be holding adversely to his co-tenants.   In Terwilliger v. Marion, 222 S.C. 185, 72 S.E.2d 165, 167 (1952), the Supreme Court of South Carolina recognized that a co-tenant can establish adverse possession for both herself and her co-tenant.   That being so, we are of opinion that a change in identity of co-tenants has no effect on establishing adverse possession so long as one co-tenant possesses the property for the requisite period.   Therefore, we find no merit to the Tribe's contention that the transfer of title as to one co-tenant interrupted the running of the adverse possession statute.10

VII.
Effect of Non-Residency of Claimants

77
The district court ruled that "[t]he non-residence of a defendant claiming adverse possession does not toll the statutory period."   The Tribe argues that the ten year adverse possession period was tolled against certain defendants because they may have been outside of South Carolina for more than one year.   S.C.Code § 15-3-30 provides that if a defendant is out of state for more than one year when or after a cause of action accrues, the statute of limitations is tolled until his return to the state.   See Dandy v. American Laundry Machinery Inc., 301 S.C. 24, 389 S.E.2d 866, 868 (1990).


78
We are of opinion that this tolling statute is not applicable to adverse possession claims.  "[T]he purpose of the tolling statute is to remedy the problem of locating a nonresident defendant before expiration of the statute of limitations."  389 S.E.2d at 868.   Recently, the Supreme Court of South Carolina has indicated that the tolling statute is inapplicable when the statute's purpose is not fulfilled.   See Dandy, 389 S.E.2d at 868 (§ 15-3-30 does not apply to a foreign corporation with a registered agent in South Carolina because there is no problem in locating the nonresident defendant before expiration of the statute of limitations).   In so doing, the court appears to have rejected the reasoning used in two prior cases that relied on the plain language of the statute.   See Cutino v. Ramsey, 285 S.C. 74, 328 S.E.2d 72 (1985) (tolling statute applies to an out-of-state defendant even when service can be effected by substitute service on the Chief Highway Commissioner);  Harris v. Dunlap, 285 S.C. 226, 328 S.E.2d 908 (1985) (amenability to personal service under the long-arm statute does not render the tolling statute inapplicable).   The Dandy case makes clear that the current test in South Carolina for determining the applicability of the tolling statute is whether the problem of locating an out-of-state defendant prior to the running of the statute of limitations is present.   In the instant case, South Carolina's separate comprehensive statutory scheme for the recovery of real property obviates the need for a tolling statute against out-of-state defendants in adverse possession cases.   See S.C.Code, Title 15 Civil Remedies and Procedures, Chapter 67--Recovery of Real Property.   Specifically, S.C.Code § 15-67-30 authorizes summons and service by publication on parties outside of the State in actions "to determine adverse claims."   Therefore, the problem that the tolling statute addresses, the difficulty in locating an out-of-state defendant before expiration of the statute of limitations, is not present as there is no need to locate the out-of-state defendant in an adverse possession case.   In sum, we follow South Carolina's rule, as stated in Dandy, that the tolling statute is inapplicable in cases in which the problem that the statute was meant to address is not present and hold the tolling statute for out of state defendants to be inapplicable to adverse possession claims.

VIII.
Dismissal of Certain Claimants

79
The Tribe alleges that the district court erroneously dismissed certain parties from the case.   The district court dismissed twenty-nine claimants, holding that answers to interrogatories on file established that those claimants were entitled to have all parcels claimed by them dismissed from the action.   The Tribe argues that, in fact, no answers to interrogatories were filed with the district court.   The claimants argue that the information contained in the interrogatory answers was presented to the district court in summary form in briefs, memoranda, and appendices and the Tribe did not object to the use of this information in this form.   We are of opinion the district court did not err in relying on these summaries in its dismissal orders as the Tribe did not dispute their accuracy.


80
We are of opinion, however, that as to those parties that moved for summary judgment as to certain parcels that were not released by the summary judgment orders, the district court erred in dismissing them from the action.   Those parties are listed in Appendix H.11


81
Based on the foregoing, the judgment of the district court is


82
AFFIRMED IN PART, REVERSED IN PART, AND VACATED AND REMANDED IN PART.

APPENDICES A THROUGH H

83
Without necessarily implying any criticism of the attorneys for the Tribe or for the defendants, a glance at the style of this case and a reference to our various opinions herein shows the more than complicated position in which the parties and the court find ourselves.   Many of the defendants own multiple tracts of land and the decision of the district court appealed from is contained in large part in four judgment orders accompanied by multiple exhibits.


84
Perhaps because the Tribe was confined, at least in part, by rules as to numbers of pages, the content of its brief on appeal generally stated its complaints in the most general terms as to parties and tracts affected, while the brief itself may have specifically stated the nature of the legal error claimed.


85
The reply brief of the defendants in many cases picked up and argued the specific legal issues presented leaving their general application as to parties and parcels of land to an interpretation of the district court's orders and the briefs.   While we think with reasonable certainty that the attorneys quite understand the parties and the property affected by the briefs, only a causal inspection will reveal that in most cases such is not shown by a reading of the briefs without minute references to the appendix and in some cases to parts of the record not included in the appendix.


86
For example, on page 41 of the Tribe's brief, in part B, 2, c. "Tree Farms" the objection is "A number of claims identified the nature and use of the property claimed by them as tree farm, timber farming, timber growing or timber lands."   The brief then lists 18 appendix references without giving names of defendants or properties affected.   To this, the defendants respond on page 21 of their brief by identifying the property of only two defendants with particularity.   Much the same can be said of the Tribe's contentions on page 43, part d. with reference to "Farming or Recreational or Social Purpose."   While the defendants response on page 28 is in more detail than the response mentioned for tree farming, nevertheless, it does not identify all of the property as to which the Tribe's claim is made.   We could go on and on, some better and some worse, but these two examples are enough to show why the mechanical construction of our opinion, for the most part, speaks in general terms, and shows its application in most cases by way of appendices.   That was the only practical means we could devise within any kind of reasonable page limitation to show what we had decided and how our decision applied to a particular defendant or piece of property.   We must all remember that this opinion concerns the title to real estate and well may end up being recorded in the real estate records of the State.


87
We should say without rancor that the briefs we have had in this case do not commend themselves as models of form.   We have, however, addressed each question of law raised by the Tribe.


88
For these reasons, we have included as a part of this opinion and the decision in this case appendices A through H, which will show the parties affected, precisely where to find the properties affected, and the parts of our decision affecting the same, including our disposition of the questions.

APPENDIX A

89
The defendants' unopposed motion for summary affirmance is hereby GRANTED, and


90
the judgment of the district court is hereby AFFIRMED as to the following


91
parcels of land.


92
     Defendant          Portion of Judgment Order Describing Parcel1
1.  Hoechst       One, A, (856); Deed dated 10/1/86; Deed Book 922, page 195,
      Celanese      York County; except property described on page 2, paragraph
                    9 of the deed: Deed from Celriver Recreation Assoc. to
                    Celanese
                  Corp. dated 6/2/78 recorded in York County Clerk's Office,
                    Deed Book 572, page 377, on 6/5/78 and property described
                    on page 2, paragraph 10 of the deed: Deed from David Int'l,
                    Inc., to Celanese Corp. dated 6/11/85 recorded in York
                    County Clerk's Office, Deed Book 825, page 160 on 6/26/85.
2.  Wachovia      One, B, p (i), (855); Deed dated 10/30/50, Deed book 164,
      Bank and      page 320 York County, SC
      Trust
      Company
3.  Heritage      One, C, p 4, (857); Deed dated 8/1/85, Deed Book F"6, page
      Village       2544 One, C, p 10, (858"59); Deed dated 11/30/81; Deed Book
                    648, page 311 and Deed dated 1/27/84; Deed Book 741, page
                    332; One, C, p 11, (859); Deed dated 9/30/82; Deed Book
                    678, page 230; One, C, p 13, (859); Deed dated 5/2/85, Deed
                    Book 816, page 105
4.  T.W.          One, J, (866); TMS No. 664"00"00"020; Deed dated 6/20/63;
      Hutchison     Deed Book 313, page 383
5.  Francis M.    One, K, (867); Deed dated 11/23/76, Deed Book 540, page 16;
      Mack, Jr.     Deed dated 11/15/50, Deed Book 165, page 491; and Deed
                    dated 1/24/85, Deed Book 804, page 157
6.  John S.       One, L, (868); Deed dated 11/2/50; Deed Book 165, page 23
      Simpson
7.  Thomas Brown  One, M, (869); File No. 14644 Probate Court York County and
      Snodgrass,    File No. 15772; Probate Court York County
      Jr.
8.  City of Rock  One, O, (871); Deed dated 9/5/86; Deed Book 906, page 293
      Hill South
      Carolina

APPENDIX B

93
The judgment of the district court is hereby AFFIRMED as to the following


94
  parcels of land.
          Defendant        Portion of Judgment Order Describing      Section of
                                          Parcel                           this
                                                                        Opinion
                                                                     Addressing
                                                                     Objections2
1.   Wachovia Bank and    One, B, p (ii), (855)                    VI (All
       Trust Company                                                 tracts*)
                          Deed dated 10/30/1950
                          Deed Book 164, page 320 Three, A, (968)
                          p 1.a.--Deed dated 6/20/57 Deed Book
                            240, page 182
                          p 1.b.--Deed dated 6/21/57 Deed Book
                            240, page 179
                          p 1.c.--Deed dated 12/12/63 Deed Book
                            I, page 203
                          p 2.a.--Deed dated 4/20/66               II (poss.)
                          p 3"275 acres, York County               VII
                          p 4"680 acres, York County               VII


95
* An objection was raised as to all tracts in the judgment order and summary


96
judgment is affirmed as to all tracts unless they are specifically mentioned


97
in Appendices C"H.


98
2.   Heritage Village                  One, C, (857)


99
Date of Conveyance        Book                 Page
       ?                  250                  522                 VII
     12/1/83              733                  95                  n. 5
     (Glover)             812                  356                 n. 5
     7/5/84               772                  356                 III
                                                                   n. 5
     11/15/78             585                  18                  III
     8/10/84              773                  39                  III
     6/15/84              771                  188                 n. 5
     9/16/75              528                  226                 III
     4/29/81              631                  555                 n. 5
     1/15/85              803                  202                 III
                                                                   n. 5
     4/25/78              569                  939                 III
                                      Three, B, (969)
Date of Conveyance        Book                 Page
     2/15/85              804                  99                  III
                                                                   n. 5
     12/12/77             C"6                  5365                II (poss.)
     2/84                 756                  83                  III
                                                                   VII
     1/6/78               562                  914                 II (dates)
     1/78                 C"6                  5482                III
     1/78                 C"6                  5483                VII
     8/31/83              718                  318                 II (cont.)
                                                                   III
3.   Herald Publishing    One, D, (860) Tract C--Deed dated
       Company              5/12/77; Deed Book 548, page 49
                          Tracts A, B & F--Deed dated 6/26/86;
                            Deed Book 896, page 286
                          Tract E--Deed dated 5/20/81; Deed Book
                            631, page 957
                          Tract D--Deed dated 6/26/86; Deed Book
                            896, page 286
                          Three, C, (970)                          II (poss.)
                          Tracts L & K--Deed dated                 III
                          10/31/85; Deed Book 849, page 500
4.   C.H. Albright        Three, D, (971"972)                      III, n. 5
                                                                     (All
                                                                     tracts
                                                                     below)
                                      Tax Map Numbers
                                       600"02"03"061               II (dates)
                                                                   II (cont.)
                                       600"02"02"064               II (dates)
                                                                   II (cont.)
                                       598"19"03"016               II (dates)
                                                                   II (cont.)
                                       598"19"03"015               II (cont.)
                                       627"07"04"025               II (dates)
                                                                   II (cont.)
                                       600"20"01"010               II (dates)
                                                                   II (cont.)
                                       600"21"03"036               II (dates)
                                                                   II (cont.)
                                       600"21"01"018               II (dates)
                                                                   II (cont.)
                                       600"21"02"011               II (dates)
                                                                   II (cont.)
                                       600"21"02"010               II (dates)
                                                                   II (cont.)
                                       627"02"02"006               II (dates)
                                                                   II (cont.)
                                       620"00"00"005               II (tree
                                                                     fm.)
                                                                   II (dates)
                                       620"00"00"007               II (tree
                                                                     fm.)
                                                                   II (dates)
                                       620"00"00"008               II (tree
                                                                     fm.)
                                                                   II (dates)
                                       627"22"02"021               II (poss.)

VI
5.   Ned M. Albright      One, F, (862)

100
Date of Conveyance        Book                 Page
     2/13/56              221                  447
     2/17/78              565                  930
     3/21/80              611                  528
     5/17/79              594                  256
                                      Three, E, (973)
                                                                   III, n. 5
                                                                     (All
                                                                     tracts
                                                                     below)
                                               Tax Map Numbers
                  629"06"02"015                                    II (dates)
                                                                   II (cont.)
                                       627"22"02"021
6.   David G. Anderson    One, G, (863)
Date of Conveyance        Book                 Page
     8/24/85              838                  208
     7/8/85               827                  350                 IV"E
                                                                   VI
                                                                   VII
7.   John Wesley          One, H, (864)
       Anderson, III
Date of Conveyance        Book                 Page
     7/8/85               827                  350                 IV"E
                                                                   VI
     8/24/85              838                  208
                          Three, I, (977)                          n. 10
                          Tax Map 604"06"01"028                    III
                                                                   II (dates)
8.   F.S. Barnes, Jr.     One, I, (865)
                          Deed dated 1/28/57                       III
                          Deed Book 235, page 415
                          Three, J, (978)                          III (All
                                                                     tracts
                                                                     below)
                          536"00"00"038                            II (farm)
                                                                   II (dates)
                          597"00"00"019                            II (tree)
                                                                   II (dates)
                          639"00"00"022                            II (poss.)
                                                                   II (dates)
                          639"00"00"025                            II (farm)
                                                                   II (dates)
                          639"00"00"030                            II (farm)
                                                                   II (dates)
                          639"00"00"031                            II (farm)
                                                                   II (dates)
                          639"00"00"032                            II (farm)
                                                                   II (dates)
                          627"10"02"029                            II (dates)
                          627"12"01"001                            II (dates)
9.   Marshall E. Walker   One, N, (870)
Date of Conveyance        Book                 Page
     3/6/69               387                  393
     10/12/56             202                  307
     9/26/69              383                  307
                          Three, P, (985"986)                      III, n. 5
                                                                     (All
                                                                     tracts*)
                          624"00"00"016                            II (tree)
                                                                   II (dates)
                          624"00"00"011                            II (tree)
                                                                   II (dates)
                          677"00"00"026                            II (tree)
                                                                   II (dates)
                          624"00"00"012                            II (tree)
                                                                   II (dates)
                          621"00"00"042                            II (tree)
                                                                   II (dates)
                          622"00"00"014                            II (tree)
                                                                   II (dates)
                          674"00"00"003                            II (tree)
                                                                   II (dates)
                          675"00"00"064                            II (tree)
                                                                   II (dates)
                          675"00"00"065                            II (tree)
                                                                   II (dates)
                          752"00"00"031                            II (tree)
                                                                   II (dates)
                          675"00"00"062                            II (tree)
                                                                   II (dates)
                          624"00"00"014                            II (tree)
                                                                   II (dates)
                          678"00"00"017                            II (tree)
                                                                   II (dates)
                          678"00"00"011                            II (poss.)
                                                                   II (dates)
                          622"00"00"007                            II (dates)
                          622"00"00"013                            II (dates)
                          624"00"00"015                            II (dates)
                          692"00"00"046                            II (dates)
                          598"05"02"010                            II (dates)
                          677"00"00"019                            II (dates)
                          674"00"00"006
                          624"00"00"010
10.  Duke Power Company   One, P, (872"900)                        II, n. 5
                                                                     (All
                                                                     tracts*)
     Date of Deed          Recordation Date    Book/Page
York County, South Carolina
     5/11/100                   6/13/00        19/621"633
     09/01/25                  12/05/25        65/48
     09/01/25                  12/05/25        65/53
     12/19/27                  12/21/27        65/303
     05/10/32                  06/01/32        74/540
     06/27/36                  08/05/36        87/138
     09/08/24                  09/17/24        61/283
     06/05/24                  06/07/24        61/68
     03/19/26                  04/09/26        2"P/19 (Plat Book)
     05/21/30                  05/28/30        74/231
     05/18/25                  12/24/25        65/61
     09/03/24                  09/17/24        54/623
     09/24/24                  10/01/24        54/623
     09/08/24                  09/17/24        54/617
     09/23/24                  10/01/24        54/622
     09/01/25                  02/05/25        65/53
     06/27/36                  08/05/36        87/138
     12/24/03                  01/23/05        24/637"38
     12/30/03                  01/23/05        24/636"37
     12/23/03                  01/23/05        24/635"36
     12/26/03                  01/23/05        24/634
     01/02/04                  01/23/05        24/632"33
     12/23/03                  01/23/05        24/631"32
     01/26/04                  01/23/05        24"630"31
     01/28/04                  01/23/05        24/628"29
     04/12/04                  01/23/05        24/627"28
     01/16/04                  01/23/05        24/621"22
     12/23/03                  01/23/05        24/625"26
     12/21/03                  01/23/05        24/622"23
     12/21/03                  01/23/05        24/626"27
     12/21/03                  01/23/05        24/620"21
     03/11/04                  01/23/05        24/624"25
     03/31/04                  01/23/05        24/623"24
     01/27/04                  01/23/05        24/638"39
     02/25/05                  05/16/05        25/56"57
     04/01/04                  06/03/05        25/86
     07/27/05                  07/31/05        25/142
     01/30/09                  02/01/09        29/455"56
     04/11/14                  06/06/14        39/614
     04/15/16                  06/06/14        39/613
     03/16/16                  03/28/16        44/137
     03/16/16                  03/28/16        44/138
     03/17/16                  03/28/16        44/138
     03/20/16                  03/28/16        44/139
     03/17/16                  03/28/16        44/139
     03/17/16                  03/25/16        44/140
     03/17/16                  03/28/16        44/140
     03/17/16                  03/28/16        44/141
     03/17/16                  03/25/16        44/141
     03/16/16                  03/28/16        44/142
     03/16/16                  03/28/16        44/142
     03/17/16                  03/28/16        44/143
     03/28/16                  04/04/16        44/144
     03/29/16                  04/04/16        44/144
     03/29/16                  04/04/16        44/145
     03/22/16                  04/12/16        44/152
     03/29/16                  07/28/16        44/166
     01/06/04                  01/23/05        24/641"42
     01/14/04                  01/23/05        24/642"43
     01/06/04                  01/23/05        24/646"47
     01/19/04                  01/23/05        24/645"46
     03/01/04                  01/23/05        24/643"44
     01/19/04                  01/23/05        24/644"45
     01/19/04                  01/23/05        24/647"48
     01/11/04                  01/23/05        24/649
     07/19/16                  07/22/26        44/165
     08/08/16                  08/14/16        44/172
     09/15/25                  01/01/25        65/14
     09/03/30                  10/18/30        74/277
     03/30/34                  04/03/34        79/184
     09/20/38                  09/21/38        92/599
     03/01/40                  03/12/40        98/252
     09/26/50                  10/12/50        163/384
     04/22/53                  04/30/53        193/75
     03/08/04                  01/23/05        24/664
     03/08/04                  01/23/05        24/665"66
     03/07/04                  01/23/05        24/659"60
     03/25/04                  01/23/05        24/663"64
     03/08/04                  01/23/05        24/660"61
     03/08/04                  01/23/05        24/662"63
     07/19/04                  01/23/05        24/639"40
     03/10/04                  01/23/05        24/650"51
     03/11/04                  01/23/05        24/650"51
     03/11/04                  01/23/05        24/658"59
     03/07/04                  01/23/05        24/651"52
     03/10/04                  01/23/05        24/653"54
     03/08/04                  01/23/05        24/654"55
     03/15/04                  01/23/05        24/652"53
     03/11/04                  01/23/05        24/656"57
     03/07/04                  01/23/05        24/655"56
     03/07/04                  01/23/05        24/657"58
     09/01/05                  08/24/06        26/370
     07/02/07                  07/13/07        27/577
     03/20/07                  09/13/07        27/671
     03/20/07                  09/13/07        27/673
     03/20/07                  09/13/07        27/672
     05/24/17                  06/04/17        44/315
     05/22/17                  06/05/17        44/313
     05/27/17                  06/05/17        44/312
     05/22/17                  06/05/17        44/313
     05/24/17                  06/05/17        44/313
     05/24/17                  06/13/17        44/318
     06/08/17                  06/13/17        44/318
     06/14/17                  06/19/17        44/320"21
     05/26/17                  06/05/17        44/315
     06/15/17                  06/15/17        44/318"19
     06/15/17                  06/15/17        44/319
     06/25/17                  07/12/17        44/324"25
     01/04/05                  01/23/05        24/640"41
     01/05/05                  05/16/05        25/58
     01/18/05                  05/16/05        25/59
     03/15/06                  05/01/06        25/767
     09/19/05                  05/01/06        25/771"772
     06/08/05                  05/01/06        26/768"769
     03/15/06                  05/01/06        25/779"780
     06/13/05                  05/01/06        25/770"771
     09/19/05                  05/01/06        25/772"773
     09/24/05                  05/01/06        25/769"770
     02/13/06                  05/01/06        25/768
     03/15/06                  05/01/06        25/773"774
     06/05/05                  06/28/06        26/186
     09/01/05                  08/24/06        26/370
     06/13/07                  06/17/07        27/546"547
     09/02/07                  10/25/07        27/710"711
     06/14/05                  05/01/06        25/776"77
     10/20/05                  05/01/06        25/774"75
     10/21/05                  05/01/06        25/775"76
     09/01/05                  08/24/06        26/359
     09/01/05                  08/24/06        26/369
     08/02/05                  08/24/06        36/372
     09/08/05                  08/24/06        26/376
     08/21/05                  08/24/06        26/375
     03/29/06                  08/02/06        26/251
     07/30/06                  08/02/06        26/253
     07/05/06                  08/02/06        26/255
     03/31/06                  08/02/06        26/254
     06/19/06                  08/02/06        26/256
     04/06/06                  08/02/06        26/257
     05/07/06                  08/02/06        26/259
     05/07/06                  08/02/06        26/260
     03/29/06                  08/02/06        26/258
     07/05/06                  08/02/06        26/262
     04/04/06                  08/02/06        26/261
     03/28/06                  28/02/26        36/263
     03/28/06                  08/02/26        26/264
     03/28/06                  08/02/06        26/265
     07/05/06                  08/02/06        26/267
     07/05/06                  08/02/06        26/268
     03/29/06                  08/02/06        26/266
     05/08/06                  08/02/06        26/269
     07/05/06                  08/02/06        26/270
     05/07/06                  08/02/06        26/272
     03/31/06                  08/02/06        26/275
     04/04/06                  08/02/06        26/276
     04/03/06                  08/02/06        26/278
     03/29/06                  08/02/06        26/278
     06/19/06                  08/02/06        26/280
     01/25/07                  01/28/07        27/135"36
     07/04/06                  01/28/07        27/133/35
     08/30/06                  01/28/07        27/148"149
     09/05/06                  01/28/07        27/149"50
     08/16/06                  01/28/07        27/141"42
     08/16/06                  01/28/07        27/131"32
     08/30/06                  01/28/07        27/127"128
     01/25/07                  01/28/07        27/132
     12/21/06                  01/28/07        27/153
     11/12/06                  06/17/07        27/545"46
     01/17/07                  06/17/07        27/555"556
     09/07/06                  06/19/07        27/562
     05/29/07                  08/28/07        27/636
     03/27/06                  11/15/07        27/771"72
     01/15/09                  01/26/09        29/446
     01/26/09                  02/01/09        29/456"459
     02/11/09                  02/22/09        29/484
     04/05/09                  04/29/09        29/530
     04/16/09                  05/05/09        29/535"56
     01/07/09                  06/16/09        29/594
     11/29/09                  01/18/10        29/791"793
     01/05/17                  01/09/17        44/249
     01/03/17                  01/09/17        44/250
     01/06/17                  01/09/17        44/250
     01/03/17                  01/09/17        44/250"51
     01/02/17                  01/09/17        44/251
     01/06/17                  01/09/17        44/245"46
     01/06/17                  01/09/17        44/244
     01/04/17                  01/09/17        44/247
     01/06/17                  01/09/17        44/246
     01/06/17                  01/09/17        44/245
     01/03/17                  01/09/17        44/247"48
     01/02/17                  01/09/17        44/246
     01/03/17                  01/09/17        44/249
     01/04/17                  01/09/17        44/247
     01/01/17                  01/09/17        44/248
     01/02/17                  01/09/17        44/244
     01/08/17                  01/09/17        44/243
     01/03/17                  01/09/17        44/244"45
     01/04/17                  01/09/17        44/247
     01/09/17                  01/17/17        44/257
     01/10/17                  01/17/17        44/258
     01/11/17                  01/17/17        44/258
     01/09/17                  01/17/17        44/258
     01/13/17                  01/17/17        44/257
     01/19/17                  01/23/17        44/261
     01/17/17                  01/23/17        44/261
     01/16/17                  01/23/17        44/261
     01/23/17                  01/30/17        44/264
     01/23/17                  01/30/17        44/264
     01/23/17                  01/30/17        44/264
     01/29/17                  02/06/17        44/267
     01/29/17                  02/06/17        44/267"68
     02/09/17                  02/16/17        44/272"73
     02/09/17                  02/16/17        44/273
     02/10/17                  02/16/17        44/273
     03/14/17                  03/20/17        44/287
     03/16/17                  03/20/17        44/284
     03/19/17                  03/20/17        44/285
     03/20/17                  03/20/17        44/286
     03/16/17                  03/20/17        44/286
     03/13/17                  03/20/17        44/2854
     02/09/17                  03/20/17        44/286
     03/29/17                  04/02/17        44/292
     03/29/17                  04/10/17        44/296
     05/22/17                  06/05/17        44/311
     05/22/17                  06/05/17        44/311
     05/23/17                  06/15/17        44/312
     05/24/17                  06/05/17        44/315
     05/13/17                  06/15/17        44/319
     06/19/17                  06/22/17        44/321
     06/28/17                  06/29/17        44/322
     09/19/17                  09/25/17        44/341
     09/11/17                  09/25/17        44/341
     10/10/17                  10/18/17        44/348
     02/27/07                  06/17/07        27/550
     09/04/06                  01/28/07        27/146"47
     05/03/07                  06/17/07        27/547"48
     02/27/07                  06/17/07        27/554"55
     10/20/06                  06/17/07        27/544"45
     02/25/07                  06/17/07        27/543"44
     02/25/07                  06/17/07        27/542"43
     05/18/07                  06/17/07        27/556
     01/18/07                  02/27/07        27/338"339
     01/12/17                  01/23/17        44/262
     07/20/17                  07/31/17        44/331
     04/21/17                  04/27/17        44/303
     04/23/17                  05/09/17        44/305
     04/04/17                  06/22/17        44/322
     03/30/23                  04/04/23        54/298
     03/28/23                  04/04/23        54/297
     04/05/23                  04/10/23        54/303
     04/04/23                  04/10/23        54/303
     04/04/23                  04/10/23        54/304
     03/07/23                  04/10/23        54/305
     04/07/23                  04/10/23        54/304
     04/05/23                  04/17/23        54/308
     04/12/23                  04/17/23        54/314
     04/05/23                  04/19/23        54/314
     04/19/23                  04/24/23        54/317
     04/20/23                  04/24/23        54/319"20
     04/21/23                  04/24/23        54/315
     04/21/23                  04/24/23        54/316
     04/20/23                  04/24/23        54/319
     04/11/23                  04/24/23        54/316
     04/20/23                  04/24/23        54/318
     04/19/23                  04/24/23        54/317
     04/19/23                  04/24/23        54/318
     04/20/23                  04/24/23        54/319
     04/12/23                  05/01/23        54/324
     04/25/23                  05/01/23        54/326
     05/24/23                  06/01/23        54/347
     04/26/23                  05/01/23        54/325
     04/26/23                  05/01/23        54/323
     04/04/23                  05/01/23        54/327
     04/26/23                  05/01/23        54/323
     04/27/23                  05/01/23        54/325
     04/27/23                  05/01/23        54/324
     05/05/23                  05/08/23        54/328
     05/12/23                  05/16/23        54/334
     05/04/23                  05/16/23        54/333
     05/12/23                  05/23/23        54/338
     05/25/23                  05/29/23        54/342
     05/24/23                  05/29/23        54/346
     05/25/23                  05/29/23        54/344
     05/23/23                  05/29/23        54/344
     05/24/23                  05/29/23        54/345
     05/24/23                  05/29/23        54/345
     05/29/23                  06/06/23        54/354
     05/26/23                  06/06/23        54/351
     04/21/23                  06/06/23        54/352
     05/04/23                  06/06/23        54/351
     05/04/23                  06/06/23        54/353
     05/04/23                  06/06/23        54/353
     05/04/23                  06/13/23        54/363
     05/04/12                  06/13/23        54/361
     06/01/23                  06/19/23        54/364
     06/04/23                  06/19/23        54/363
     05/04/23                  07/06/23        54/373
     05/25/23                  01/15/24        54/460
     01/28/36                  01/28/26        79/603
     09/24/24                  09/24/24        54/620
     09/30/24                  10/07/24        54/632
     09/30/24                  10/07/24        54/633
     10/02/24                  10/07/24        54/633
     10/03/24                  10/07/24        54/634
     10/04/24                  10/07/24        54/631
     10/04/24                  10/07/24        54/631
     10/04/24                  10/07/24        54/634
     10/01/24                  10/14/24        54/644
     10/01/24                  10/07/24        54/632
     10/31/24                  11/11/24        54/661
     11/07/24                  11/11/24        54/662
     12/05/24                  12/09/24        54/671
     12/10/24                  12/24/24        54/680
     12/30/24                  01/01/25        54/684
     12/30/24                  01/01/25        54/684
     12/19/25                  12/22/25        65/57
     02/11/26                  02/16/26        65/87
     06/13/26                  07/02/26        65/130
     06/13/26                  07/02/26        65/130
     05/12/59                  07/01/59        264/531
     06/30/59                  07/14/59        265/207
     06/29/59                  07/14/59        265/203
     02/18/25                  02/20/25        54/722
     10/15/29                  10/22/29        74/149
     11/08/29                  11/12/29        74/156
     12/11/33                  12/27/33        79/165
     12/01/31                  01/16/32        74/479
     09/28/34                  09/29/34        79/242
     10/22/34                  10/24/34        79/296
     05/23/44                  09/26/44        114/48
     05/25/44                  09/26/44        114/47
     10/25/44                  10/31/44        114/71
     09/14/50                  10/19/50        163/493
     09/27/50                  10/19/50        163/494
     07/30/52                  08/07/52        184/219
     09/27/55                  09/30/55        18/408
     03/13/58                  03/27/58        249/232
     12/03/57                  03/27/58        249/234
     03/11/58                  03/27/58        249/236
     01/29/58                  03/27/58        249/238
     02/20/58                  03/27/58        249/240
     03/21/58                  03/27/58        249/242
     02/25/58                  03/27/58        249/244
     12/11/57                  03/27/58        249/246
     12/03/57                  03/27/58        249/248
     03/19/58                  03/27/58        249/250
     02/19/58                  03/27/58        249/252
     05/09/58                  06/10/58        251/360"61
     05/15/58                  06/10/58        251/362"63
     05/09/58                  06/10/58        251/364"65
     05/05/58                  06/24/58        252/22
     02/17/59                  03/03/59        260/220
     09/16/58                  09/23/58        255/96
     07/01/59                  08/13/59        266/112
     06/26/59                  08/13/59        266/142
     06/26/59                  08/13/59        266/132
     06/29/59                  08/13/59        266/118
     06/29/59                  08/13/59        266/120
     06/26/59                  08/13/59        266/122
     07/07/59                  08/13/59        266/124
     07/02/59                  08/13/59        266/126
     06/29/59                  08/13/59        266/134
     07/01/59                  08/13/59        166/114
     08/05/59                  08/13/59        266/144
     08/18/59                  08/24/59        266/285
     07/01/59                  08/13/59        266/116
     06/26/59                  08/13/59        266/128
     07/02/59                  08/13/59        266/136
     07/02/59                  08/13/59        266/138
     07/26/60                  07/28/60        276/547
     05/17/65                  05/17/65        337/234
     05/17/65                  05/17/65        337/240
     05/17/65                  05/20/65        337/320
     05/17/65                  05/20/65        337/323
     05/26/65                  06/02/65        338/28
     06/02/65                  06/24/65        338/480
     05/20/65                  06/24/65        338/492
     07/01/65                  07/06/65        339/157
     07/01/65                  07/06/65        339/163
     07/16/65                  07/20/65        339/484
     07/29/65                  08/03/65        340/232
     07/06/65                  08/09/65        340/349
     09/20/65                  10/01/64        342/208
     01/04/65                  01/14/65        332/431
     02/04/65                  02/11/65        333/468
     06/29/65                  07/01/65        339/327
     06/29/65                  07/14/65        339/343
     06/29/65                  07/14/65        339/340
     06/29/65                  07/14/65        339/336
     06/29/65                  09/25/65        342/95
     10/09/65                  10/13/65        342/449
     09/29/66                  10/17/66        356/267
     08/13/57                  09/03/57        243/247
     08/12/57                  09/03/57        243/249
     08/12/57                  09/03/57        242/251
     08/12/57                  09/03/57        243/253
     08/16/57                  09/03/57        243/255
     08/08/57                  09/03/57        243/257
     09/04/57                  09/06/57        243/318
     09/04/57                  09/06/57        243/320
     02/02/59                  03/26/59        261/149
     02/17/59                  03/26/59        261/153
     12/01/67                  12/01/67        370/482
     01/25/68                  02/01/68        372/437
     02/07/68                  03/07/68        374/9
     02/08/68                  03/07/68        374/13
     09/28/67                  10/13/67        369/48
     02/12/67                  12/18/67        371/265
     12/13/67                  12/18/67        371/2707
     11/16/67                  11/29/67        370/427
     10/10/67                  10/13/67        369/51
     11/29/67                  01/23/68        372/281
     11/08/67                  11/29/67        370/415
     12/28/67                  01/05/68        372/14
     02/13/68                  02/15/68        373/100
     02/15/68                  02/21/68        373/230
     02/13/68                  02/15/68        373/98
     04/03/69                  04/08/69        388/231
     04/07/38                  04/15/38        87/569
     04/11/38                  04/15/38        87/571
     03/23/38                  04/15/38        87/573
     04/09/38                  04/15/38        87/571
     04/09/38                  04/15/38        87/568
     04/09/38                  04/15/38        87/573
     03/24/38                  03/25/38        87/552
     04/11/38                  04/15/38        87/568
     05/12/38                  05/13/38        87/600
     04/09/38                  04/15/38        87/572
     04/12/38                  05/29/38        87/592
     04/09/38                  04/15/38        87/570
     04/20/38                  04/22/38        87/583
     03/18/38                  04/23/38        87/584
     11/13/66                  12/15/66        358/183
     05/17/67                  01/24/68        372/310
     05/26/67                  06/07/67        363/569
     05/26/67                  06/07/67        363/572
     12/13/66                  12/15/66        358/180
     02/10/59                  03/26/59        261/151
     03/27/68                  04/09/68        375/362
     03/27/68                  05/01/68        376/298
     09/04/68                  09/05/68        381/82
     03/28/59                  04/01/59        261/306
     03/27/68                  04/29/68        376/242
     02/12/68                  02/12/68        373/15
     02/08/68                  02/12/68        373/18
     02/13/68                  02/20/68        373/168
     03/15/68                  03/16/68        374/291
     03/14/68                  03/16/68        374/294
     03/25/68                  03/26/68        374/584
     04/01/68                  04/04/68        375/227
     03/27/68                  04/04/68        375/230
     03/28/68                  04/04/68        375/233
     03/29/68                  04/04/68        375/236
     03/21/68                  04/04/68        375/240
     03/29/68                  04/04/68        375/244
     04/09/68                  04/10/68        375/370
     04/12/68                  04/13/68        375/435
     04/12/68                  04/13/68        375/438
     04/09/68                  04/18/68        375/534
     04/09/68                  04/18/68        375/538
     04/20/68                  04/23/68        376/81
     04/15/68                  04/23/68        376/84
     04/26/68                  04/30/68        376/253
     05/06/68                  05/07/68        376/461
     05/15/68                  05/16/68        377/21
     05/13/68                  05/16/68        377/18
     05/23/68                  05/24/68        377/248
     06/17/68                  06/20/68        378/285
     07/11/68                  07/17/68        379/215
     07/05/68                  07/17/68        379/218
     10/24/68                  10/28/68        383/33
     12/28/68                  01/07/69        385/258
     03/11/69                  03/13/69        387/282
     07/07/69                  07/18/69        392/153
     06/14/69                  07/18/69        392/156
     07/09/69                  07/18/69        392/160
     08/05/69                  08/06/69        393/32
     08/06/69                  08/29/69        393/494
     09/18/69                  09/23/69        394/411
     09/18/69                  09/23/69        394/415
     10/07/69                  10/22/69        395/407
     11/07/69                  11/10/69        396/102
     11/24/69                  12/06/69        397/154
     11/24/69                  12/08/69        397/149
     01/26/70                  02/02/70        398/449
     01/28/70                  02/02/70        398/455
     01/28/70                  02/02/70        398/452
     04/23/68                  02/02/70        398/459
     10/14/68                  02/16/73        Judgment
                                               Roll No.
                                               36800/
                                               Box 939
     04/04/70                  04/14/70        401/209
     07/30/69                  08/18/69        393/245
     02/14/71                  02/23/71        98/476
     07/29/70                  02/23/71        98/477
     01/21/29                  02/21/30        74/159
Lancaster County, South Carolina
     05/13/54                  05/19/54        J4/29
     07/20/55                  08/02/55        MA/?
     12/21/37                  12/22/37        I"3/63
     12/21/37                  12/22/37        I"3/64
     01/04/38                  01/04/38        I"3/88
     01/04/38                  01/04/38        I"3/91
     01/03/38                  01/04/38        I"3/85
     01/03/38                  01/04/38        I"3/84
     06/01/38                  06/06/38        I"3/180
     04/15/38                  04/15/38        I"3/156
     05/01/38                       ?            ?
     01/03/38                  01/04/38        I"3/81"82
     01/04/38                  01/04/38        I"3/90
     03/15/38                  05/11/38        15/551
     06/03/38                  07/25/38        I"3/195"96
     04/01/38                  07/20/38        I"3/193"94
     01/04/38                  01/14/38        I"3/86"87
     03/10/38                  03/25/38        I"3/139"40
     01/11/38                  01/12/38        I"3/102
     01/12/38                  01/12/38        I"3/104
     01/04/38                  01/04/38        I"3/89
     01/03/38                  01/04/38        I"3/83
     01/11/38                  01/12/38        I"3/101
     04/05/38                  04/13/38        I"3/155
     01/26/38                  01/26/38        I"3/116"17
     07/06/67                       ?            ?
     05/13/68                  05/16/68        Z"5/245
     05/03/68                  05/17/68        Z"5/255
     05/23/68                  05/28/68        Z"5/335
     05/25/68                  05/28/68        Z"5/338
     05/27/68                  05/28/68        Z"5/336
     05/27/68                  05/28/68        Z"5/339
     05/28/68                  06/06/68        Z"5/391
     05/25/68                  07/09/68        Z"5/527
     07/03/68                  07/09/68        Z"5/523
     06/11/68                  07/09/68        Z"5/526
     07/03/68                  07/09/68        Z"5/524
     07/31/68                  08/13/68        Z"5/673
     07/15/68                  09/18/69        Z"5/2591
     10/26/68                  11/13/68        Z"5/1056
     06/11/68                  12/23/68        Z"5/1204
     02/10/69                  02/20/69        Z"5/1470
     02/20/69                  04/15/69        Z"5/1745
     12/04/68                  07/17/69        Z"5/2268
     06/10/69                  07/17/69        Z"5/2269
     08/08/69                  08/26/69        Z"5/2585
     10/07/69                  10/20/69        Z"5/2749
     09/22/69                  10/22/69        Z"5/2753
     11/20/69                  11/25/69        Z"5/2919
     11/21/69                  12/06/69        Z"5/2967
     02/24/70                  03/02/70        A"6/304
     03/03/70                  03/05/70        A"6/326
     05/05/70                  05/18/70        A"6/642
Chester County, South Carolina
     01/04/17                  01/09/17        167/64
     02/13/34                  02/13/34        269/215
     02/13/34                  02/19/34        269/217
     02/06/34                  02/19/34        269/218
     02/12/34                  02/19/34        269/218
     01/30/34                  02/21/34        269/219
     02/21/34                  02/23/34        269/221
     03/07/34                  02/31/34        269/228
     07/31/34                  09/17/34        269/259
     09/21/49                  10/21/49        357/200
     11/26/53                  12/10/53        375/141
     01/28/54                  02/11/54        379/91
     10/07/53                  03/12/54        375/199
     10/18/51                  12/21/51        D"4/302
     02/22/68                  04/30/68        Z"5/143
York County, South Carolina
     09/28/68                  10/15/68        382/321
     07/03/68                  07/05/68        378/548
     07/08/15                  07/12/15        43/327
     07/25/60                  07/28/60        276/550
     03/28/59                  04/01/59        261/302
     04/15/69                  04/16/69        388/369
     10/11/24                  10/14/24        54/641
     07/27/23                  01/15/24        59/311
     10/11/24                  10/14/24        54/640
     05/02/67                  05/12/67        363/45
     11/22/66                  12/01/66        357/505
     11/19/29                  11/27/29        74/159
     10/23/67                  10/25/67        369/308
     01/13/69                  01/17/69        385/403
     11/16/67                  11/20/67        370/260
     07/13/68                  08/13/68        380/217
     04/12/65                  04/20/65        336/168
     03/27/68                  04/29/68        376/239
     01/03/36                  01/29/36        86/135
     08/13/66                  08/23/66        354/355
     01/31/56                  02/10/56        223/394
     10/16/41                  10/21/41        98/516
     01/31/56                  02/10/56        223/399
     11/19/29                  11/26/29        74/158
     04/06/68                  04/08/68        375/343
     06/15/68                  06/17/68        378/194
     02/16/68                  02/19/68        373/152
     03/07/68                  03/07/68        374/1
     02/13/68                  02/15/68        373/88
     12/16/67                  12/18/67        371/273


101
Summary judgment is affirmed as to the following tracts for that portion of the


102
land that is below 570 feet above mean sea level:


103
     05/28/26                  08/30/26        65/146
     07/08/24                  07/12/24        61/145
     12/09/24                  12/18/24        62/178
     09/17/24                  10/03/24        62/3
     09/08/24                  09/17/24        61/283
     07/29/25                  08/13/25        64/132
     09/22/24                  10/01/24        54/628
     07/08/24                  07/10/24        61/134
     09/24/24                  10/01/24        54/623
     11/17/24                  11/19/24        62/104
     05/03/28                  05/11/28        71/251
     03/19/09                  01/07/10        29/778"80
     09/17/24                  10/03/24        61/314
     11/25/24                  12/04/24        62/144
     06/14/04                  08/13/04        24/187"88
     12/16/25                  01/15/26        66/166
     10/14/24                  10/18/24        62/36
     03/17/25                  03/24/25        63/128
     07/31/24                  08/09/24        61/183
     07/24/25                  08/05/25        64/137
     12/30/10                  01/02/11        32/56
     07/31/24                  08/09/24        54/599
     08/08/24                  08/16/24        61/208
     09/10/24                  09/17/24        54/616
     06/04/24                  06/07/24        61/69
     07/08/24                  07/12/24        61/143
     03/31/24                  04/02/24        60/243
     03/29/24                  04/02/24        60/244
     03/19/09                  01/07/10        29/773"76
     03/19/09                  01/07/10        29/776"78
     05/11/00                  06/13/00        19/621"33
     05/10/32                  06/01/32        74/540
     12/19/27                  12/21/27        65/303
     09/01/25                  12/05/25        65/48
                                Amend., A & B, (1015"1018)             III (all
                                                                         tracts
                                                                         below)
York County, South Carolina
     05/11/00                  06/13/00        19/621"633
     09/01/25                  12/05/25        65/48
     09/01/25                  12/05/25        65/53
     12/19/27                  12/21/27        65/303
     05/10/32                  06/01/32        74/540
     08/05/36                  08/05/36        87/138
     05/28/26                  08/30/26        65/146
     07/08/24                  07/12/24        61/145
     12/09/24                  12/18/24        62/178
     09/17/24                  10/03/24        62/3
     09/08/24                  09/17/24        61/283
     07/29/25                  08/13/25        64/132
     09/22/24                  10/01/24        54/628
     07/08/24                  07/10/24        61/134
     09/24/24                  10/01/24        54/623
     11/17/24                  11/19/24        62/104
     05/03/28                  05/11/28        71/251
     03/19/09                  01/07/10        29/778"80
     09/17/24                  10/03/24        61/314
     11/25/24                  12/04/24        62/144
     06/14/04                  08/13/04        24/187"88
     12/16/25                  01/15/26        66/166
     10/14/24                  10/18/24        62/36
     03/17/25                  03/24/25        63/128
     06/05/24                  06/07/24        61/68
     07/31/24                  08/09/24        61/183
     09/08/24                  09/17/24        61/283
     07/24/25                  08/05/25        64/137
     12/30/10                  01/02/11        32/56
     07/31/24                  08/09/24        54/599
     08/08/24                  08/16/24        61/208
     09/10/24                  09/17/24        54/616
     06/04/24                  06/07/24        61/69
     03/19/26                  04/09/26        2"P/19
                                               Plat Book
     07/08/24                  07/12/24        61/143
     03/31/24                  04/02/24        60/243
     03/29/24                  04/02/24        60/244
     03/19/09                  01/07/10        29/773"76
     03/19/09                  01/07/10        29/776"78
     05/11/00                  06/13/00        19/621"33
     05/10/32                  06/01/32        74/540
     12/19/27                  12/21/27        65/303
     09/01/25                  12/05/25        65/48
     05/21/30                  05/28/30        74/231
     05/18/25                  12/24/25        65/61
     09/03/24                  09/17/24        54/623
     09/24/24                  10/01/24        54/623
     09/08/24                  09/17/24        54/617
     09/23/24                  10/01/24        54/622
     09/01/25                  12/05/25        65/53
     06/27/36                  08/05/36        87/138
     Defendant        Portion of Judgment Order Describing      Section of
                                          Parcel                           this
                                                                        Opinion
                                                                     Addressing
                                                                     Objections


104
11.  Crescent Resources,  One, Q, (901)                             III, n. 5


105
Inc.                                                          (All


106
                                                                     tracts*)
                          Land conveyed to Crescent by D.M.
                            Creech and Margaret F. Creech by deed
                            dated December 29, 1983, and recorded
                            in the Office of the Clerk of the
                            Court for York County, South
                            Carolina, on December 29, 1983, in
                            Deed Book 736 at page 298.
                          Two, B, (957"958)                          IV"A, III,
                                                                      n. 5 (All
                                                                       tracts*)
      Date of Deed         Recordation Date        Book/Page
        03/27/70               03/27/70             400/466
        05/22/70               05/22/70             402/527
        03/27/70               03/27/70             400/463
        03/27/70               03/27/70             400/470
        03/27/70               03/27/70             400/468
        05/22/70               05/27/70             402/521
        05/14/70               05/18/70             402/309
        06/03/70               06/09/70             403/259
        05/22/70               05/27/70             402/524
        06/03/70               08/10/70             405/369


107
12.  State of South       One, R, (902"905)                         III (All


108
Carolina                                                      tracts*)


109
Date of Conveyance        Book                 Page
     06/02/1893           M13                  1
     06/31/05             25                   157
     12/30/1893           134                  385
     02/01/07             27                   208
     04/24/1897           20                   655
     03/05/29             73                   153
     02/??/29             65                   548
     02/??/29             65                   546
     02/25/29             73                   155
     06/03/19             50                   6
     10/06/20             48                   189
     10/04/20             53                   205
     04/15/19             50                   4
     07/06/20             53                   17
     02/19/41             103                  198
     06/04/30             76                   455
     06/04/30             76                   457
     02/26/29             73                   154
     07/02/20             48                   736
     11/15/20             ?                    ?
     09/24/10             37                   97
     08/21/19             50                   5
     07/20/20             52                   13
     02/19/41             103                  199
     03/16/56             231                  444
     08/31/26             68                   19
     10/02/19             48                   344
     08/16/19             44                   662
     07/01/19             49                   369
     05/14/20             ?                    ?
     06/24/20             53                   99
     07/29/20             44                   716
     04/24/1897           20                   653
     02/20/06             26                   172
     07/12/06             26                   649
     01/31/06             25                   595
     02/23/06             26                   174
     01/20/22             56                   155
     01/11/26             66                   181
     01/11/26             65                   73
     02/22/22             56                   128
     07/01/07             28                   186
     03/12/19             44                   569
     11/27/05             26                   173
     04/24/1897           20                   651
     08/07/61             289                  314
     08/31/18             47                   132
     07/29/18             47                   210
     05/17/19             44                   636
     06/02/19             44                   621
     05/17/61             286                  453
     08/23/29             75                   161
     12/28/12             40                   321
     12/06/12             40                   302
     12/06/12             36                   624
     12/16/12             36                   622
     09/29/25             64                   209
     12/31/25             66                   133
     07/29/20             53                   123
     12/12/18             47                   258
     01/12/20             51                   122
     12/18/18             47                   256
     02/20/63             308                  507
     08/17/48             140                  88
     10/28/30             77                   131
     12/23/11             38                   389
     12/19/11             38                   390
     08/02/65             340                  220
     03/04/10             35                   331
     12/28/15             45                   41
     11/14/1893           M13                  112
     05/27/32             81                   18
     10/01/62             305                  453
     09/27/62             305                  457
     04/26/63             311                  553


110
13.  Southern Railway     One, S, (906"916)                           III, n. 5


111
Company                                                             (All


112
                                                                       tracts*)
Date of Conveyance        Book                 Page
     9/22/1848            P                    450
     10/02/1848           O                    366
     09/23/1848           O                    367
     09/23/1848           O                    367
     03/01/1899           18                   575
     05/05/1853           Q                    143
     10/11/48             129                  335
     09/26/1848           O                    365
     09/22/1848           O                    364
     Deed from Dr. William Moore to C & S C.P. Railroad dated April 25, 1949
     11/21/02             22                   541
     11/21/02             22                   541
     Memorandum of Agreement Town of Fort Mill dated 07/17/24
     03/01/40             98                   228
     Ordinance from the Town of Fort Mill dated 03/06/40
     03/01/40             98                   228
     Agreement Deed Book 129 at page 335 dated 10/11/48
     Deed dated 9/21/56 from Springs Foundation, Inc.
     Deed from Dr. William Moore dated 4/25/1849
     Deed from J.L. Moore dated 7/24/1854
     Deed from William E. White dated 02/07/1856 and recorded in Deed Book R at
       page 37
     09/20/1848           O                    460
     06/13/01             21                   736
     04/8/20              44                   783
     1/15/1917            44                   266
     09/12/46             114                  396
     5/18/46              124                  177
     Deed from Eli Biggers dated 12/22/1847
     Condemnation Proceeding Robert Miller Spring term 1853
     Deed from James Moore by J.C. Moore dated 12/22/1848
     Jane McNair and Jane Henry dated 12/22/1847
     9/20/1848            O                    459
     9/19/1848            O                    460
     Deed from James Workman dated 12/22/1847
     Deed from J.C. Moore dated 12/12/1848
     9/20/1848            O                    463
     Deed P 450 dated 10/21/1851
     Deed 23 at page 68 dated 5/26/1903
     Deed 39 at Page 71 dated 12/19/1911
     Deed Q at Page 251 dated 2/14/53
     Deed 100 at Page 233 dated 6/30/43
     Deed 19 at page 472 dated 3/26/1900
     Deed 22 at page 473 dated 11/24/1902
     Deed 35 at page 563 dated 3/10/1911
     Deed 35 at page 567 dated 3/10/1911
     Agreement with Catawba Lumber Company dated 2/9/18
     Deed from Victoria Cotton Mills dated 6/1/1916
     11/21/1918           44                   523
     Deed 100 at page 233 dated 6/30/43
     Deed 176 at page 334 dated 10/16/51
     Deed from James Workman dated 12/22/1847
     9/19/1848 and        O                    462
       9/1/1848
     9/18/1848            O                    459
     9/5/1848             O                    575
     7/22/65              341                  446
     9/5/1848             O                    461
     9/16/1848            O                    463
     Deed GG at page 495 dated 7/4/1849
     4/4/1850             GG                   614
     7/12/1849            GG                   49G
     5/10/1887            E"6                  706
     Deed E"6 at page 712"3 dated 6/16/1887
     Deed E"6 page 708"9/10 dated 6/16/1887
     6/16/1887            E"6                  712"3
     9/7/1888             F"7                  712"13
     6/15/1887            E"6                  716
     6/1/1887             E"6                  712"3
     6/11/1887            E"6                  710"11
     2/25/1900            29                   514
     6/15/1887            E"6                  714
     8/20/1918            44                   479
     11/1/1961            293                  258
     6/15/1887            E"6                  714
     10/1889              J"10                 735
     9/21/1888            F"7                  673
     9/21/1888            E"7                  675
     Deed from F.H. Barber dated 3/30/1906, Deed E"6, page 6
     98"1 dated 5/9/1887
     5/8/1888             J"10                 725"6
     9/21/1888            F"7                  676
     9/21/1883            F"7                  688
     5/10/1890            E"6                  692"3
     5/1887               E"6                  695
     2/1/1886             J"10                 723
     5/9/1887             E"6                  694
     1880                 E"6                  686
     Condemnation involving property of W.H. Cowan dated 7/5/1889
     Condemnation involving property of Mr. R.B. Cowan dated 2/10/1888
     Property of R.M. Cowan judgment dated 11/21/1889
     Condemnation R.H. Cowan 11/11/1889
     5/21/1887            E"6                  704
     9/4/1906             26                   443
     Condemnation involving property of W.I. Steele dated 4/30/1889
     9/10/1913            39                   398
     Condemnation involving property of Samuel L. Fewell dated 2/11/1888,
       Judgment Roll 1710
     10/30/1911           44                   194
     9/10/1913            39                   398
     Condemnation involving property of Mrs. Margaret S. Kimbrell dated
       4/30/1888, Judgment Roll 1753
     1/23/1904            23                   550"3
     1/25/1904            23                   550"3
     Condemnation proceeding involving property of Larry W. White dated
       5/18/1888, Judgment roll 1750
     Condemnation involving property of A.H. White,  James S. White, Mary E.
       White, A.H. White and Mrs. A.R. Witherspoon dated 1/24/1888, Judgment
       rolls 1752 and 1751
     10/18/1901           29                   666
     Condemnation involving property of Isabella Wilson October term 1920
     10/18/09             29                   666
     Condemnation involving the property of J.S. White, et al. dated 1/24/1885,
       Judgment Roll 1751
     Ordinance City of Rock Hill, Minute Book 425 dated 8/20/45
     3/25/09              29                   602
     3/25/1908            29                   259
     Condemnation involving the property of Fewell, Judgment Roll 1900
     Deed from A.D. Holler dated 5/24/1896
     Condemnation involving property of Isabella H. Wilson, Executrix, October
       term 1920
     Deed from A.D. Holler dated 3/22/1890
     2/13/1905            24                   732
     Condemnation of property of Samuel A. Fewell dated 2/11/1888, Judgment
       roll 1720
     Condemnation of property of W.A. Fewell dated 7/22/1887, Judgment roll
       1716
     Condemnation involving property of Robert Morrison, Judgment roll 1884
     4/11/1887            E"6                  700"1
     4/11/1887            E"6                  790"791
     4/11/1887            E"6                  758"9
     4/9/1887             F"7                  17
     Condemnation of property of J.A. Rainey dated 4/16/1889, Judgment roll
       1905
     4/11/1887            E"6                  770"1
     9/22/1887            F"7                  673
     4/11/1887            E"6                  798
     9/22/1913            39                   386
     6/2/1888             F"7                  565"6"7
     3/26/1888            J"10                 727
     9/10/1901            21                   466"7
     10/5/1901            23                   792"3
     Deed from Yorkville Cotton Oil Co. dated 10/22/1915
     8/4/11               38                   169
     3/26/1888            E"J"10               727
     8/4/1911             38                   189
     6/23/1911            38                   17
     11/25/1907           38                   779
     7/24/1894            24                   7
     Condemnation of property of William C. Latimer dated 8/31/1887, Judgment
       roll 1717
     Resolution Town Council of Yorkville dated 6/16/1887
     4/11/1887            E"6                  798
     4/11/1887            E"6                  770"1
     4/9/1887             F"7                  50
     5/26/1887            F"7                  1
     6/2/1888             F"7                  567"68
     4/9/1887             F"7                  52
     4/9/1887             F"7                  15
     Condemnation involving property of A. Avery dated 6/18/1888, Judgment roll
       1787
     6/28/1887            F"7                  337
     7/4/1887             J"10                 722
     Condemnation involving property of D.S. Thornbury dated 6/18/1888,
       Judgment roll 1788
     6/26/1867            F"7                  339
     6/24/1887            E"6                  721
     7/25/1887            F"7                  335
     6/21/1887            E"6                  749
     7/25/1887            F"7                  335
     6/7/1887             E"6                  751
     7/16/1887            E"6                  756"57
     5/10/1887            E"6                  698
     8/29/1887            F"7                  334
     8/29/1887            F"7                  334
     6/27/1887            F"7                  563
     6/1887               F"7                  562
     5/21/1887            E"6                  706"7"8
     Condemnation of property of B.D. Wheeler dated 8/25/1887, Judgment roll
       1715
     4/13/1887            E"6                  788"9
     5/27/1887            F"7                  7
     4/13/1887            E"6                  788"9
     4/12/1887            E"6                  794"5
     4/13/1887            E"6                  788"9
     4/12/1887            E"6                  792
     4/4/1887             F"7                  25
     3/8/1889             G"8                  657
     Decree involving property of Mrs. Eudora Plexico, et al dated 2/3/34
     4/4/1887             F"7                  25
     3/8/1889             G"8                  657
     4/12/1887            F"7                  3
     3/4/1887             E"6                  768"9
     3/4/1887             E"6                  766"7
     3/4/1887             F"7                  27
     3/4/1887             F"7                  13
     3/4/1887             F"7                  48
     3/4/1887             F"7                  13
     6/27/56              230                  280
     3/4/1887             F"7                  13
     3/4/1887             F"7                  11
     4/12/1887            F"7                  32
     3/2/1887             F"7                  498
     5/3/1887             F"7                  30
     3/2/1887             E"6                  764"5
     5/6/1887             E"6                  772"3
     5/6/1887             E"6                  772"3
     5/6/1887             F"7                  34
     5/3/1887             F"7                  30
     3/1/1887             E"6                  760"1
     3/1/1887             E"6                  778"9
     4/7/1877             F"7                  5
     3/1/1887             E"6                  796"7
     3/1/1887             E"6                  774"5
     9/21/1889            G"8                  655
     3/4/1887             F"7                  19"20
     3/1/1887             E"6                  786"7
     9/21/1889            G"8                  655
     3/2/1887             F"7                  46
     3/1/1887             E"6                  780"1
     7/1/1890             71                   613
     8/10/1907            6                    20
     11/9/1887            Q                    70
     11/14/1877           Y                    17
     11/14/1896           U                    138
     6/12/1875            A"1                  164
     3/2/1887             Q                    70
     11/14/1871           Y                    12
     4/29/1910            37                   57
     2/15/1891            P                    299
     1/17/09              74                   680
     12/12/1854           Q                    551
     1/12/1903            72                   549
     10/30/09             23                   163
     7/17/1891            A"11                 73
     7/24/1891            A"11                 34
     8/5/1896             17                   762
     4/14/1904            33                   393
     4/10/1907            29                   683
     Agreement Victor Cotton Oil Co. 4/18/1902
     8/30/1907            22                   307
     5/19/1903            77                   23
     5/25/1903            29                   377
     Agreement Beverly Mfg. Co. dated 10/15/1903
     12/8/1906            66                   87
     12/4/1902            22                   790
     Deed from M.J. Brown dated 9/1/1903
     Deed from B.M. Smith, et al. dated 11/14/1901
     6/23/1901            96                   470
     7/8/1901             90                   467
     4/26/02              7                    297
     4/8/1902             7                    279
     4/21/1902            7                    279
     4/17/09              29                   3
     Agreement Hawthorne Spinning Mills 1/29/1906
     Agreement Clover Cotton Mills 7/10/1909
     Agreement W.D. Reynolds 11/15/1916
     Deed 27"656 dated 9/17/1907
     Deed 36"525 dated 2/20/1912
     1/27/1899            16                   234
     4/26/1942            100                  63


113
14.  Bowater, Inc.        One, T, (917"919)                        III (All


114
                                                                tracts*)
                          547"00"00"045                            II (farm)
Date of Conveyance        Book                 Page
     6/22/62              300                  146
     6/22/62              300                  144
     6/22/62              100                  142
     8/30/56              231                  63
     10/17/56             232                  443
     8/31/56              231                  108
     8/29/56              231                  85
     8/29/56              231                  87
     9/1/56               231                  111
     8/23/56              232                  129
     11/2/56              233                  124
     8/23/56              233                  122
     8/29/56              231                  60
     8/29/56              231                  66
     8/29/56              231                  73
     8/29/56              231                  76
     8/29/56              231                  79
     8/29/56              231                  82
     8/29/56              231                  54
     8/29/56              231                  51
     8/27/56              231                  60
     6/20/56              233                  102
     8/9/56               233                  112
     8/18/56              233                  114
     8/31/56              233                  120
     9/7/56               233                  117
     8/29/56              232                  293
     10/13/56             232                  296
     8/31/56              231                  120
                          Three, V, (995)                          III (All
                                                                     tracts*)
Date of Conveyance        Book                 Page
     9/20/60              279                  44                  II (dates)
     9/1/60               278                  158                 II (dates)
     11/14/61             294                  61                  II (dates)
     8/1/85               838                  205                 n. 10
                                                                   II (tree)
                                                                   VI
     10/9/61              291                  340                 II (tree)
     10/6/86              ?                    ?                   II (tree)
     10/25/65             343                  311                 II (tree)
     9/16/69              394                  284                 II (tree)
     4/11/59              V4                   221                 II (tree)
     12/21/84             798                  276                 II (tree)
     2/14/86              904                  111                 II (tree)
     7/31/86              898                  7                   II (tree)
     8/86                 899                  296                 II (tree)


115
Defendant              Portion of Judgment Order

DescribingParcelSection of this
Opinion Addressing Objections

116
15.  Nisbet Properties    One, U, (920)                           n. 5, n.  10, III,
                                                                     VII (All
                                                                     tracts*)
                          Tax Map Number
                          22"00"01.00                              IV"E, F
                                                                   II (tree)
                                                                   VI
                          13"00"100.00                             IV"F
                                                                   II (tree)
                                                                   VI
                          19"00"01.00                              II (tree)
                          19                                       VI
16.  John M. Spratt, Jr.  One, V, (921)                             III (All
                                                                     tracts
                                                                     below)
                          Tract 1                                          n. 5
                           (Tax Map 20"01"22"12)
                          Tract 2 (922)
                           (Tax Map 708"17;
                           21"01"21"02 and
                           20"06"01"50)
                          Tract 3, (924)
                           (Part of Tax Map 708"17)
                          Tract 4, (925)
                           (Part of Tax Map 708"17)
                          Tract 5, (925"926)
                           (Part of Tax Map 708"17)
                          Tract 7, (927"930)
                           (Part of Tax Map 708"17)
                          Tract 8, (930)
                           (Part of Tax Map 708"17)
                          Tract 9, (930"931)
                           (Part of Tax Map 708"17)
                          Tract 10, (931"932)
                           (Part of Tax Map 708"17)
                          Tract 11, (932"933)
                           (Part of Tax Map 708"17)
                          Tract 12, (933)
                           (Part of Tax Map 708"17)
                          Tract 13, (933"934)
                           (Part of Tax Map 708"17)
                          Tract 14, (934"935)
                           (Tax Map 661"14)
                          Tract 15, (935"936)
                           (Tax Map No. 708"18)
                          Tract 16, (936)
                           (Tax Map 661"00"00"014)
                          Tract 17, (936"937)
                           (Tax Map 020"02"01"006)
17.  Hiram Hutchison,     One, W, (938"940)                         III, n. 5
       Jr.                                                           (All
                                                                     tracts*)
Parcel 1--Tax Map 664"00"00"012
Parcel 2--Tax Map 664"00"00"011
Parcel 3--Tax Map 627"18"04"003
18.  J. Max Hinson        One, X, (941"946)                         III (All
                                                                     tracts
                                                                     below)
                          Tract 3--Tax Map 20"1.00
                          Tract 5--Tax Map 707"1                     II (poss.)
                          Tract 10--Tax Map 659"232
                          Tract 23--Tax Map 740"1
                          Tract 25--Tax Map 20"4"34"4
                          Three, W, (998)                          III, n. 5
                                                                     (All
                                                                     tracts
                                                                     below)
(All tracts in York County, except Tract 4, which is in Lancaster County)
                          Tract 1--Deed Book 132, page 26
                          Tract 2--Deed Book 165, page 183
                          Tract 4--Deed Book X"5, page 494           II (poss.)
                          Tract 6--Deed Book 358, page 480           II (poss.)
                          Tract 8--Deed Book 248, page 97
                          Tract 9--Deed Book 220, page 128           II (cont.)
                          Tract 11--Deed Book 182, page 26           II (cont.)
                          Tract 12--Deed Book 353, page 346          II (cont.)
                          Tract 13--Deed Book 337, page 532          II (poss.)
                          Tract 14--Deed Book 242, page 454          II (cont.)
                          Tract 15--Deed Book 286, page 398          II (cont.)
                          Tract 16--Deed Book 270, page 485         II (cont.),
                                                                           n. 5
                          Tract 17--Deed Book 259, page 447         II (cont.),
                                                                           n. 5
                          Tract 18--Deed Book 217, page 361         II (cont.),
                                                                           n. 5
                          Tract 19--Deed Book 205, page 96          II (cont.),
                                                                           n. 5
19.  Arnold F. Marshall   One, Y, (947)                             III (All
                                                                     tracts
                                                                     below)
                          Deed dated 1/18/66 recorded in Deed
                            Book 222, page 152 on 1/28/66, York
                            County
                          Deed dated 3/30/51 recorded in Deed
                            Book 169, page 303 on 4/3/51; and
                            deed dated 8/18/51 recorded __/21/51
                            in Deed Book 174, page 166
                          Deed dated 4/13/54 recorded in Deed
                            Book 203, page 184
20.  Ashe Farms           Three, F, (974)                           III, n. 5
                                                                     (All
                                                                     tracts*)
                          Tax Map 14"25                              II (dates)
                          Tax Map 15"2.0                             II (dates)
                          Tax Map 15.33                              II (dates)
                          Tax Map 24"1.0                             II (dates)
                          Tax Map 25N"OA"2.0                         II (dates)
                          Tax Map 25"10                              II (dates)
                          Tax Map 25"10.01                           II (dates)
                          Tax Map 764.5                              II (dates)
                          Tax Map 15"20                              II (dates)
                                                                   II (cont.)
21.  Hugh White           Three, H, (976)
                          Tax Map 705"00"00"001
22.  T.W. Hutchison       Three, K, (979"980)                       III, n. 5
                                                                     (All
                                                                     tracts
                                                                     below)
                          664"01"03"008                              II (poss.)
                          664"01"06"014                              II (poss.)
                          664"01"06"019                              II (poss.)
                          664"01"06"018                              II (poss.)
                          664"01"06"017                              II (poss.)
                          664"01"06"007                              II (poss.)
                          664"01"06"008                              II (poss.)
                          664"01"06"023                              II (poss.)
                          664"01"06"016                              II (poss.)
                          664"01"06"015                              II (poss.)
                          664"01"03"002                              II (poss.)
                          664"01"02"003                              II (poss.)
                          664"01"04"002                              II (poss.)
                          664"01"06"024                              II (poss.)
                          664"01"06"013                              II (poss.)
                          664"00"00"022                              II (poss.)
                                                                   II (dates)
                          634"07"01"021                              II (poss.)
                                                                   II (dates)
                          664"00"00"019                              II (dates)
                          664"01"02"002
                          627"14"02"002
                          664"06"06"025                              II (dates)
                          664"00"00"021                              II (dates)
23.  Robert A. Fewell     Three, L, (981)                           III (All
                                                                     tracts*)
                          Tax Map 617"00"00"026
                          Tax Map 616"00"00"032
                          Tax Map 680"00"00"022
                          Tax Map 608"00"00"024
24.  Francis M. Mack      Three, M, (982)                           III (All
                                                                     tracts*)
                          774"00"00"005                               II (tree)
                                                                   II (farm)
                                                                   II (dates)
                          020"06"06"016
25.  John S. Simpson      Three, N, (983)                           n. 5, n.
                                                                     10, II
                                                                     (poss.),
                                                                     III, VI
                                                                     (All
                                                                     tracts*)
                          Tax Map 600"07"06"001
                          Tax Map 600"11"02"035
                          Tax Map 600"17"02"012
                          Tax Map 627"17"02"018
                          Tax Map 627"17"02"016
26.  Robert T. Simpson    Three, O, (984)                           III, n. 5
                                                                     (All
                                                                     tracts*)
                          627"17"02"019                                   n. 10
                                                                   II (poss.)
                                                                   VI
                          600"06"10"029                            II (poss.)
                          600"07"05"001                                   n. 10
                                                                   II (poss.)
                                                                   VI
                          600"11"02"035                                   n. 10
                                                                   VI
                          627"17"01"012                                   n. 10
                                                                   II (poss.)
                                                                   VI
                          627"17"02"018                                   n. 10
                                                                   II (poss.)
                                                                   VI
                          627"17"02"016                                   n. 10
                                                                   II (poss.)
                                                                   VI
27.  City of Rock Hill    Three, Q, (987"989)                           III, II
       South Carolina                                                  (concl.)
                                                                           (All
                                                                       tracts*)
                          Tax Map or Parcel
                          627"18"3"4                                       IV"A
                          589"1"1"14                                       IV"G
                          628"9"5"5                                       n. 10
                                                                   VI
                                                                   VII
                          628"9"5"6                                       n. 10
                                                                   VI
                          628"17"3"10                                     n. 10
                                                                   VI
                          628"4"1"2                                       n. 10
                                                                   VI
                          627"19"1"25 (W. White)                            VII
                          627"19"1"25 (H. White)                            VII
                          627"19"1"25 (Biggers)                             VII
                          627"19"1"25 (LaFar)                               VII
                          627"19"1"25 (Albright)                            VII
                          627"19"1"25 (Roddey)                              VII
                          627"18"4"11 & 13
                          627"19"1"23
                          627"18"1"9
                          630"10"03"010
                          627"18"4"6
                          630"10"3"14
                          630"10"4"6
                          630"10"4"5
                          630"10"4"4
                          596"7"2"2
                          630"10"3"12
                          630"10"03"008
                          630"10"3"13
                          630"10"4"7
                          630"10"4"3
                          630"10"01"002
                          628"4"1"1
                          627"19"1"23 (Friedheim)
                          627"19"1"23 (Johnston)
                          589"1"1"21
                          627"18"3"12
                          627"17"4"10
                          626"7"1"2
                          667"1"1"4
                          589"1"1"4
                          627"18"2"1
                          589"26"1"1
                          589"26"2"1 & 2
                          667"1" 1"6
28.  Elizabeth Ardrey     Three, R, (990"991)                        II (tree),
       Grimball                                                      II (farm),
                                                                       III (All
                                                                       tracts*)
                          Tax Map or Parcel
                          743"00"00"003
                          709"00"00"025
                          709"00"00"023
                          709"00"00"020
                          709"00"00"019
                          709"00"00"018
                          020"01"01"020
29.  John M. Belk         Three, S, (992)                              II (tree
                                                                           fm.)
                          963 acres described in                      II (farm)
                          Deed Book 53, page 403                     II (dates)
                          dated 5/12/47; recorded                           III
                          6/21/47
30.  Annie F. Harris      Three, T, (993)                                   III
                          Tax Map 742"00"00"002
31.  William Oliver       Three, U, (994)      III
       Nisbet
                          Tax Map 22"2                                        V
32.  Springs Mills, Inc.  Three, X, (1000"1003)                         II (sp.
                                                                      pc.), III
                                                                           (All
                                                                       tracts*)
Date of Conveyance        Book                 Page
     12/31/31             74                   503
     9/20/41              105                  106
     4/5/65               335                  431
     6/16/88              1033                 16
     1/30/75              507                  1
     3/1/84               747                  170
     10/20/65             343                  540
     6/4/70               406                  505
     4/14/83              700                  14
     1/22/81              626                  499
     9/29/41              105                  196
     3/15/74              481                  62
     9/30/66              357                  172
     6/20/50              159                  290
     9/27/41              105                  198
33.  Property Owned by the Close Family
                          Three, Y, (1004"1007)                    II (sp. pc.)
                                                                       III (All
                                                                       tracts*)


117
Property which has been identified by deed book and page is as follows:


118
            Book                 Page            Date of Record
             271                  147                1/26/60
             308                  125                2/01/63
             362                  341                5/01/67
             383                   81               10/29/68
             462                  483                5/14/73
             521                   45               10/14/75
             527                  467                3/16/76
             561                  607               12/16/77
             570                  874                5/10/78
             576                  231                8/10/78
             585                  703                1/03/79
             601                  876                9/07/79
             614                  262                5/21/80


119
Property which has been described by tax map code is as follows:


120
                                 Tax Map Code
                                 020 0101 004
                                 020 0102 001
                                 020 0404 001
                                 020 0406 010
                                 020 0406 011
                                 020 0408 022
                                 020 0408 023
                                 020 0408 024
                                 020 0408 025
                                 020 0408 026
                                 020 0408 027
                                 020 0408 028
                                 020 0408 029
                                 020 0408 030
                                 020 0408 031
                                 020 0408 032
                                 020 0419 002
                                 020 0419 013
                                 020 0419 014
                                 020 0420 002
                                 020 0424 014
                                 020 0429 001
                                 020 0429 025
                                 020 0429 026
                                 020 0429 070
                                 020 0435 062
                                 020 0504 008
                                 020 0901 003
                                 655 0000 001
                                 655 0000 003
                                 655 0000 031
                                 657 0000 001
                                 706 0000 001
                                 706 0000 012
                                 710 0000 002
                                 710 0000 005
                                 710 0000 006
                                 712 0000 001
                                 713 0000 059
                                 713 0000 103
                                 713 0000 164
                                 713 0000 165
                                 713 0000 181
                                 713 0000 191
                                 713 0000 200
                                 713 0000 214
                                 713 0000 215
                                 713 0000 216
                                 714 0000 001
                                 715 0000 001
                                 717 0000 016
                                 730 0000 001
                                 730 0000 002
                                 730 0000 006
                                 732 0000 001
                                 732 0000 002
                                 734 0000 006
          Defendant        Portion of Judgment Order Describing      Section of
                                          Parcel                           this
                                                                        Opinion
                                                                     Addressing
                                                                     Objections

34.  Elliott S. Close     Three, Y, (1006)

121
                          Tax Map 642"05                                     II
                          Tax Map 642"034                             II (tree)
                                                                   II (farm)
                                                                   II (poss.)
                          Tax Map 642"035                             II (tree)
                                                                   II (farm)
                                                                   II (poss.)
35.  Archie B. Carroll    Three, Z, (1008)                             III, VII
                                                                           (All
                                                                       tracts*)
Date of Conveyance        Book                 Page
     3/30/82              660                  84                  II (poss.)
     (Tax Map                                                      III
       745"00"00"001)
     1/28/52              759                  122
     (65 ft. access right of way)
36.  W.R. Simpson         Three, AA, (1009)                            III (All
                                                                       tracts*)
                          600"07"05"001                                   n. 10
                                                                   II (poss.)
                                                                   VI
                          600"11"02"035                                   n. 10
                                                                   VI
                          600"01"01"012                                   n. 10
                                                                   VI
                          627"17"02"018                                   n. 10
                                                                   II (poss.)
                                                                   VI
                          627"17"02"016                                   n. 10
                                                                   II (poss.)
                          772"00"00"001                               II (date)
                          772"00"00"002                               II (date)
37.  C & S National Bank  Three, BB, (1010)                        II (concl.),
                                                                       III (All
                                                                       tracts*)
                          Tax Parcel Number
                          659"227
                          719"15
                          20"6"1"47
                          653"13
                          627"20"2"3
                          626"141, 158, 159, 176, 177 & 178
                          736"092
                          546"65
                          598"10"01"001
                          662"3"1"30
                          662"3"1"31
38.  Mary A. and W.T.     Three, CC, (1011)                            III (All
       McCorkle                                                        tracts*)
                          Tax Map 0013"00"037"00
                          Tax Map 0013"00"0037"00
39.  Springs Industries,  Four, A, (1024"1029)                          II (sp.
       Inc.                                                           pc.), III
                                                                           (All
                                                                       tracts*)
Date of Conveyance        Book                 Page
     12/31/31             74                   503
     (Tax Map 020 04 04
       010)
     9/29/41              105                  196
     7/12/66              353                  327
     4/24/70              402                  404
     7/29/70              408                  450
     8/25/70              406                  500
     8/27/70              406                  503
     (Tax Map 020 01 23
       013)
     12/31/31             74                   503
     (Tax Map Nos. 02 06
       01 52, 02 06 01
       53, 02 06 07 34)
     1929                 73                   177
     1929                 73                   178
     1929 (Cutter)        65                   559
     1929 (Seital)        65                   559
     1934                 79                   231
     1935                 79                   481
     1938                 94                   267
     1938                 94                   277
     1938                 94                   279
     1938                 92                   303
     1938                 92                   318
     1940                 101                  13
     1940                 102                  83
     1943                 111                  263
     1943                 111                  264
     1943                 111                  261
     1943                 111                  262
     1937                 91                   147
     1937                 91                   148
     1944                 115                  214
     1945                 116                  276
     1945                 116                  277
     1945                 116                  275
     1945                 116                  305
     1945                 117                  1
     1945                 117                  162
     1950                 159                  290
     1955                 211                  311
     1960                 274                  42
     1948                 141                  85
     1953                 191                  95
     Tax Map 598 04 01
       001
     Tax Map 598 04 02
       001
     Tax Map 598 11 01
       001
     Tax Map 598 22 01
       001
     Tax Map 627 20 01
       005

APPENDIX C

122
The judgment of the district court is VACATED and the cause REMANDED for


123
further action not inconsistent with section III of this opinion as to the


124
following parcels of land.  The affidavits supporting the defendants' motions


125
for summary judgment as to these parcels set forth insufficient evidence that


126
the statements therein are based on the personal knowledge of the affiant.


127
Defendant                         Parcel                        Section of this
                                                              Opinion Rejecting
                                                            Other Challenges to
                                                            Listed Parcel3
1.     Arnold F.   One, Y, p 4, (947) Property described
         Marshall    in deed dated Jan. 9, 1959 and
                     recorded Jan. 17, 1959, in deed
                     book 258 at page 484, York County.
2.     C.H.        Three, D, p 3 (972)
         Albright
                   620"00"00"005
                   620"00"00"008
3.     Ned M.      Three, E, pp 1, 3"8 (973)              n. 5 (all)
         Albright
                   548"00"00"070
                   627"22"02"029                          II (dates)
                                                          II (cont.)
                   593"02"01"002
                   598"02"01"002                          II (dates)
                                                          II (cont.)
                   627"22"02"028                          II (dates)
                   625"12"03"004                          II (dates)
                                                          II (cont.)
                   600"06"07"006                          II (dates)
                                                          II (cont.)
                   623"00"00"006                          II (tree)
                                                          II (dates)
                   623"02"01"005
4.     David G.    Three, G (975)
         Anderson
                   627"22"02"029                          II (dates)
                                                          II (cont.)
                   598"02"01"001                          II (dates)
                                                          II (cont.)
                   598"02"01"002                          II (dates)
                                                          II (cont.)
                   627"22"02"028                          II (dates)
                   625"12"03"004                          II (dates)
                                                          II (cont.)
                   600"06"07"006                          II (dates)
                                                          II (cont.)
                   604"03"01"011                          II (dates)
                   670"00"00"134                          n. 10
5.     F.S.        Three, J (978)                         II (dates)
         Barnes,
         Jr.
                   639"00"00"095
6.     J. Max      Three, W (998"999)
         Hinson
                   Tract No. 20, York County              II (poss.)
                   deed book 986, p. 339                  n. 5
                   Tract No. 21, York County              n. 5
                   deed book 969, p. 200                  II (poss.)
                                                          II (dates)
                   Tract No. 22, York County              n. 5
                   deed book 540, p. 129                  II (poss.)
                                                          II (dates)
                   Tract No. 24, York County deed book    II (dates)
                     488, p. 98
                                                          II (cont.)
                   Tract No. 26, York County deed book
                     644, p. 72
                   Tract No. 28, York County deed book    II (dates)
                     529, p. 561
                   Tract No. 30, York County deed book    II (poss.)
                     467, p. 466

APPENDIX D

128
The judgment of the district court is VACATED and the cause REMANDED for


129
further action not inconsistent with section IV.B. of this opinion as to the


130
following parcels.


131
Defendant                                 Parcel                     Section of
                                                                           this
                                                                        Opinion
                                                                      Rejecting
                                                                          Other
                                                                     Challenges
                                                                      to Listed
                                                                         Parcel4
1.  Duke                             Two, A, (954"956)
  Power
  Co.


132
Summary judgment is vacated and remanded as to the following tracts for that


133
portion of the land that is above 570 feet above mean sea level:


134
          Date of Deed         Recordation Date         Book/Page
            05/28/26               08/30/26             65/146
            07/08/24               07/12/24             61/145
            12/09/24               12/18/24             62/178
            09/17/24               10/03/24             62/3
            09/08/24               09/17/24             61/283
            07/29/25               08/13/25             64/132
            09/22/24               10/01/24             54/628
            07/28/24               07/10/24             61/134
            09/24/24               10/01/24             54/623
            11/17/24               11/19/24             62/104
            05/03/28               05/11/28             71/251
            03/19/09               01/07/10             29/778/80
            09/17/24               10/03/24             61/314
            11/25/24               12/04/24             62/144
            06/??/04               08/13/04             24/187"88
            12/16/25               01/15/26             66?/166
            10/14/24               10/18/24             62/36
            03/17/25               03/24/25             63/128
            06/05/24               06/07/24             61/61
            07/31/24               08/09/24             61/183
            07/24/25               08/05/25             64/137
            12/30/10               01/02/11             32/56
            07/31/24               08/09/24             54/599
            08/08/24               08/16/24             61/208
            09/10/24               09/17/24             54/616
            06/04/24               06/07/24             61/69
            07/08/24               07/12/24             61/143
            03/31/24               04/02/24             60/243
            03/29/24               04/02/24             60/244
            03/19/09               01/07/10             29/773"76
            03/19/09               01/07/10             29/776"78
            05/11/00               06/13/00             19/621"33
            05/10/32               06/01/32             74/540
            12/19/27               12/21/27             65/303
            19/01/25               12/05/25             65/48
            05/01/69               12/22/69             397/361
            09/04/68               09/19/68             381/379
            06/29/70               06/30/70             404/23
            09/07/71               09/07/71             425/37
            08/10/71               12/30/71             430/506
            04/27/64                                    342/415
            08/01/63               08/02/63             314/392


135
The following properties were transferred by Crescent Land and Timber


136
Corporation (Crescent) to various grantees between July 1, 1972, and July 2,

1974:

137
          Date of Deed         Recordation Date         Book/Page
            03/05/73               03/09/73             458/232
            12/11/73               02/28/74             479/347
            05/28/74               07/04/74             486/113
            02/01/73               02/02/73             456/60
            12/11/73               01/28/74             477/575
2.       C.H. Albright   One, E, (861) Deed dated
                           1/21/79; Deed Book 589,
                           page 536
3.       T.W. Hutchison  Three, K, p 24 (980) Tax Map   III, n. 5
                           Number 548"00"00"038

APPENDIX E

138
The judgment of the district court is VACATED and the causee REMANDED for


139
further action not inconsistent with section IV.C. of this opinion as to the


140
following parcels.


141
Defendant                       Parcel                  Section of this Opinion
                                                                Rejecting Other
                                                           Challenges to Listed
                                                                   Parcel5
1.  Bowater       Three, V, (996) p 8 (278 acres k-,   III
      Corp.         conveyed to East Highlands Co. by
                    deed recorded in York County Deed
                    Book 394 at page 281)

APPENDIX F

142
The judgment of the district court is VACATED


143
and the cause REMANDED for further action


144
not inconsistent with section IV.D. of this


145
opinion as to the following parcels.


146
Defendant                                         Parcel        Section of this
                                                                        Opinion
                                                                Rejecting Other
                                                                  Challenges to
                                                                  Listed Parcel6
1.                    John M. Spratt, Jr.         One, V,    III, n. 5
                                                 Tract No.
                                                  6 (926)
                                                 (Tax Map
                                                    No.
                                                  661"2)

APPENDIX G

147
The judgment of the district court is VACATED and the cause REMANDED for


148
further action not inconsistent with footnote 7 of this opinion as to the


149
following parcels.


150
Defendant                         Parcel                        Section of this
                                                              Opinion Rejecting
                                                               Other Challenges
                                                               to Listed Parcel7
1.      Close     Three, Y, (1004), parcel with Southern   II (sp. pc.)
          Family    Appliances,
                  Inc.                                     III
                  as grantor, recorded in deed book 418
                    at page 382, dated 5/12/71.
                  Three, Y, (1004), parcel                 II (sp. pc.)
                  with Paul Gibson as grantor,             III
                  recorded in deed book 481 at page 65,
                    dated 3/21/74.
                  Three, Y, (1006), parcels identified by
                    tax map numbers:
                               710 0000 003                II (sp. pc.)
                                                           III
                               732 0000 003                II (sp. pc.)
                                                           III
                               730 0000 009                II (sp. pc.)
                                                           III
                               731 0000 002                II (sp. pc.)
                                                           III
                               710 0000 004                II (sp. pc.)
                                                           III


151
The judgment of the district court is VACATED pursuant to footnote 7 of this


152
opinion as to the following parcel.


153
1.      Close     Three, Y, (1004), parcel                 II (sp. pc.)
          Family
                  with Curt Siefart as grantor,            III
                  recorded in deed book 448 at page 38,
                    dated 9/20/72.

APPENDIX H

154
The judgment of the district court is REVERSED and the cause REMANDED for


155
further action not inconsistent with section VIII of this opinion.  The


156
following defendants were erroneously dismissed in that they claim certain


157
parcels not released by the judgment orders.


158
Defendant                          Parcels Remaining in this Case8
1.            J. Max Hinson       J.A. 641, Exhibit A, Tract
                                    numbers 27, 29
2.            William O. Nisbet   J.A. 778, 53 acre tract
3.            Ashe Farms          J.A. 494 p 2
                                  J.A. 776 pp 5 through 8
                                  J.A. 777 p 2
4.            C.H. Albright       J.A. 731 p 7



1
 The historical facts surrounding the Catawbas' claim to the property in question are set forth at length in this court's first opinion and the Supreme Court's opinion on the matter.   See  South Carolina v. Catawba Indian Tribe, Inc., 476 U.S. 498, 106 S.Ct. 2039, 90 L.Ed.2d 490 (1986);   Catawba Indian Tribe v. South Carolina, 718 F.2d 1291 (4th Cir.1983), adopted en banc, 740 F.2d 305 (4th Cir.1984), rev'd, 476 U.S. 498, 106 S.Ct. 2039, 90 L.Ed.2d 490 (1986)


2
 Section 15-3-340, at the time this action was brought, provided as follows:
No action for the recovery of real property or for the recovery of the possession thereof shall be maintained unless it appear that the plaintiff, his ancestor, predecessor or grantor, was seized or possessed of the premises in question within ten years before the commencement of such action.
A second action for the recovery of real property shall be brought within two years from the rendition of the verdict or judgment in the first action or from the granting of a nonsuit or discontinuance therein.


3
 Section 15-67-210 provides as follows:
In every action for the recovery of real property or the possession thereof the person establishing a legal title to the premises shall be presumed to have been possessed thereof within the time required by law.   The occupation of such premises by any other person shall be deemed to have been under and in subordination to the legal title unless it appear that such premises have been held and possessed adversely to such legal title for ten years before the commencement of such action.


4
 The complaint actually was filed on October 28, 1980.   Therefore, the defendants had until October 28, rather than October 20, to fulfill the ten year requirement


5
 The Tribe makes numerous attacks against the affidavits, but in nearly every instance it has not shown a need for a trial.   We reject the Tribe's argument that certain affidavits were insufficient because they did not attach certified copies of all the documents referred to in the affidavits.   The documents referred to are, in most, if not all, cases, available as public records concerning property.   The Tribe has not disputed the veracity of the statements concerning the use of the property and thus have not shown the need for a trial.   Also the Tribe does not contest the content of the documents referred to or even state it does not know their content.   Thus, it has shown no prejudice for any non-compliance with the rule


6
 The Tribe claims that a number of the affidavits contain admissions that the property described was "neither occupied, possessed nor used."   We have inspected each of those affidavits and find the Tribe's argument to be without merit.   When the pertinent section of each affidavit is read it is apparent that the affiant has alleged sufficient acts to establish entry upon and possession of the property


7
 The district court erred in granting summary judgment as to two parcels claimed by a Close family trust.   The chain of title of these tracts contained transfers of record within the ten-year statutory period.   One of the parcels was transferred from Southern Appliances to the trustees on May 7, 1971 (nine years after the statute began running against the tribe in 1962 and nine years prior to the filing of the suit in 1980) by deed dated May 7, 1971 and recorded May 12, 1971 in deed book 418 at page 382.   The other parcel was deeded to the trustees by deed dated March 18, 1974 and recorded March 21, 1974 in deed book 481 at page 65.   The grantor thereon had been conveyed the property by deed dated May 2, 1971 and recorded May 12, 1971 in deed book 418 at page 382.   Again, the dates of these transfers make it impossible for one party to have held the property for the requisite ten year period.   Barring the applicability of an exception to the no-tacking rule (no exception is offered by the claimant), the ten-year requirement was not met
The Tribe claims that the record title of another parcel, deeded to the trustees by deed dated September 20, 1972 and recorded September 16, 1972 in deed book 448 at page 38, shows that no party held the property for the requisite ten-year period.   The claimants allege that Ann S. Close, who is not a party to the litigation, is the record owner of this parcel and, therefore, that parcel was not subject to the summary judgment motion.   It appears, however, that summary judgment was granted as to that parcel.   See Third Judgment Order, Exhibit Y (Parcel with Curt Seifart as grantor recorded in deed book 448 at page 38).   Since summary judgment was not sought for that parcel, it could not have been appropriately granted.   Therefore, the district court erred in granting summary judgment as to that parcel.
The Tribe also alleges that the district court granted summary judgment as to other parcels (Tax Map Numbers 710 0000 003, 732 0000 003, 730 0000 009, 731 0000 002, 710 0000 004) for which summary judgment was not sought and as to which there was no evidence in the record.   These parcels are listed in an appendix to a memorandum in support of summary judgment dated July 11, 1990.   Summary judgment was granted as to those parcels in the Third Judgment Order filed July 18, 1990.   It appears that the Tribe is correct that no affidavits were filed to support a motion for summary judgment as to those parcels.   Therefore, with no evidence before it, the district court erred in granting summary judgment as to those parcels.


8
 We are of opinion that Duke is not estopped from asserting that Crescent is its alter ego.   The Tribe did not rely on any corporate separateness


9
 The Tribe asserts that the district court erroneously held the six-year statute of limitations on actions for inverse condemnation applicable to Duke and Crescent's claim to the Lake Wylie Perimeter Property.   We do not agree that the district court so ruled.   In its amendment to the second judgment order the district court plainly held that the six-year statute applied to the Lake Wylie Dam Property and the Lake Wylie Basin Property.   The order made no mention that the statute would apply to the Lake Wylie Perimeter Property and we do not read it as so holding


10
 As an additional argument, the Tribe claims that a transfer by deed from a disseisor's executors to a devisee interrupts the running of the adverse possession statute and therefore certain percentage interests in property claimed by the Nisbet family were not held for the requisite period.   Also the Tribe argues that the creation or termination of a trust interrupts the 10 year period.   We do not reach these issues as our holding that one co-tenant can establish adverse possession for all co-tenants allows the Nisbets and other claimants to establish adverse possession as to their entire holding by establishing that one co-tenant held the property for the requisite period.   For example, it appears that the Nisbet trust held an undivided interest for the entire requisite 10 year period


11
 The Tribe argues that John S. Simpson moved for summary judgment as to certain parcels that were not released by the judgment orders.   A review of the record indicates that summary judgment was, in fact, granted as to all parcels claimed by John S. Simpson.   The Tribe's confusion stems from an apparent typographical error--Tax Map Number 600-11-02-005 became Tax Map Number 600-11-02-035 in the judgment order


1
 The volume and complexity of the records describing the parcels of land in this case has prompted us to develop a system of notation whereby the reader may discern what action we have taken with respect to each individual parcel as to which summary judgment was granted.   We have attempted to devise a system that strikes a useful balance between simplicity and precision
The district court's holdings in this case are collected in the form of five
judgment orders.  We refer to these judgment orders by the words "One,"
representing the first judgment order beginning at J.A. 848; "Two,"
representing the second judgment order beginning at J.A. 948; "Three,"
representing the third judgment order beginning at J.A. 960; "Amend.,"
representing the amended second judgment order beginning at J.A. 1012; and
"Four," representing the fourth judgment order beginning at J.A. 1019.  The
first word in a reference under this column, then, refers the reader to the
appropriate judgment order containing the parcel at issue.
Each judgment order is accompanied by exhibits which describe with
particularity each parcel at issue and naming the defendant who claims that
parcel.  We reference these exhibits by using the same capital letters,
beginning with A and proceeding alphabetically, as does each judgment order.
The second letter in a reference in this column is the capital letter
designating the exhibit in which the reference occurs.
The next number or entry in a reference represents the specific tract of land
contained in a particular exhibit.  Regrettably, the exhibits employed by the
district court do not use a uniform notation to refer to a particular parcel
of land.  Accordingly, the last number or numbers in a reference represent our
best judgment as to the most clear and concise way to identify a specific
parcel.  Where possible we have employed tax map numbers.  Less often we have
referred to numbered paragraphs in the exhibit.  Only where necessary have we
resorted to a more lengthy description of a parcel, such as by deed book and
page number, dates and grantors, and the like.
The final number in a reference, in parentheses, is the Joint Appendix number
where that reference may be found.
As an example, the reference refers to the parcels found in paragraphs one
through four of exhibit C to the first judgment order, appearing at J.A. p.


857
 
                                 One, C, (857)
                                      p 1
                                      p 2
                                      p 3
                                      p 4


2
 The references to the designated sections of the foregoing opinion are largely self-explanatory.   As for the references to section II of our opinion, which deals with several issues relating to the sufficiency of the allegations in the defendants' affidavits, we have devised a shorthand notation for purposes of identifying which specific aspect of section II addresses the relevant objection of the Tribe
              Title of Corresponding
Notation      Section of Tribe's Opening Brief
II (concl.)   "Conclusory Averments of Possession"
II (sp. pc.)  "Possession of Specific Parcels Not Shown"
II (tree)     "Tree Farms"
II (farm)     "Farming and Recreational or Social Purposes"
II (poss.)    "No Actual Possession or Entry"
II (dates)    "Dates of Use"
II (cont.)    "Continuity of Possession"


3
 The Tribe has often raised more than one type of legal challenge to any given parcel.   Because we have reviewed all such objections and found them to be without merit, the district court need not rehear those challenges on remand.   In the interest of clarity we shall note, where applicable, the section of this opinion wherein any other challenge to such a parcel is considered and rejected


4
 See supra Appendix C n. 3


5
 See supra Appendix C n. 3


6
 See supra Appendix C n. 3


7
 See supra Appendix C n. 3


8
 Of course, because summary judgment was not granted as to these parcels they do not appear in the district court's judgment orders.   Accordingly, we refer to these parcels by their description in the materials supporting the respective defendant's motion for summary judgment.   Each reference is to Joint Appendix page number and paragraph or tract number or description, as appropriate